Exhibit 10(i)(A)(i)

 

WAIVER AND AMENDMENT NO. 1 TO THE

364-DAY CREDIT AGREEMENT

     

Dated as of November 13, 2002

 

                         WAIVER AND AMENDMENT NO. 1 TO THE 364-DAY CREDIT
AGREEMENT

(this "Amendment") among The Interpublic Group of Companies, Inc., a Delaware
corporation (the "Company"), Ammirati Puris Lintas K.K., the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the "Lenders") and Citibank, N.A., as agent
(the "Agent") for the Lenders.  

                         PRELIMINARY STATEMENTS:

 

                         

(1)          The Company, the Lenders and the Agent have entered into a 364-Day
Credit Agreement dated as of May 16, 2002, as modified by a letter agreement
dated as of August 6, 2002 (the "Letter Agreement") (as amended, supplemented or
otherwise modified through the date hereof, the "Credit Agreement"). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.  

                         

(2)          The Company hereby requests that Required Lenders agree to amend
the Letter Agreement and the Credit Agreement as hereinafter set forth.  

                         

SECTION 1.    Amendments to Letter Agreement.  The Letter Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended as follows:  

                         

(a)          The first sentence in the second paragraph is amended in full to
read as follows:    

          We have advised you that the Company will incur a non-cash charge
primarily relating to or resulting from certain accounting restatements in
connection with inter-company accounts in an aggregate amount of no more than
$220,000,000 with respect to the fiscal quarter ended June 30, 2002 or prior
periods on a cumulative basis (such incurrence, the "Event").

 

                         

(b)          The third sentence of the third paragraph is amended in full to
read as follows:    

           This waiver will terminate upon the earlier of (x) December 6, 2002
and (y) the filing by the Company with the Securities and Exchange Commission of
restated financial statements in respect of the Event.

 

                         

The amendments to the Letter Agreement contained in this Section 1 constitute
the entire agreement of the parties relating to the foregoing amendments and
supersede any previous understanding or agreement by the parties with respect
thereto.  

                         

SECTION 2.    Amendments to the Credit Agreement.  

                         

The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:  

                         

(a)          Section 1.01 is amended by deleting the definitions of "Applicable
Margin", "Applicable Percentage" and "Applicable Utilization Fee" set forth
therein and replacing them, respectively, with the following new definitions
thereof:    

           "Applicable Margin" means, as of any date prior to the Term Loan
Conversion Date, a percentage per annum determined by reference to the Public
Debt Rating in effect on such date as set forth below:

 

                         

 

 

Public Debt Rating
S&P/Moody's

Applicable Margin for
Base Rate Advances

Applicable Margin for
Eurocurrency Rate Advances

Level 1


BBB+ or Baa1 or above

0.000%

0.625%

Level 2


BBB or Baa2

0.000%

0.850%

Level 3


BBB- and Baa3

0.000%

1.075%

Level 4


BBB- or Baa3

0.000%

1.300%

Level 5


BB+ and Ba1

0.250%

1.750%

Level 6


Lower than Level 5

0.450%

1.950%

 

and, as of any date on and after the Term Loan Conversion Date, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

Public Debt Rating
S&P/Moody's

Applicable Margin for
Base Rate Advances

Applicable Margin for
Eurocurrency Rate Advances

Level 1


BBB+ or Baa1 or above

0.000%

1.125%

Level 2


BBB or Baa2

0.000%

1.500%

Level 3


BBB- and Baa3

0.000%

1.750%

Level 4


BBB- or Baa3

0.250%

2.000%

Level 5


BB+ and Ba1

1.000%

2.500%

Level 6


Lower than Level 5

1.250%

2.750%

 

           "Applicable Percentage" means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

Public Debt Rating
S&P/Moody's

Applicable
Percentage

Level 1


BBB+ or Baa1 or above

0.125%

Level 2


BBB or Baa2

0.150%

Level 3


BBB- and Baa3

0.175%

Level 4


BBB- or Baa3

0.200%

Level 5


BB+ and Ba1

0.250%

Level 6


Lower than Level 5

0.300%

 

           "Applicable Utilization Fee" means, as of any date that the aggregate
Advances exceed 33% of the aggregate Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

Public Debt Rating
S&P/Moody's

Applicable
Utilization Fee

Level 1


BBB+ or Baa1 or above

0.125%

Level 2


BBB or Baa2

0.250%

Level 3


BBB- and Baa3

0.250%

Level 4


BBB- or Baa3

0.250%

Level 5


BB+ and Ba1

0.250%

Level 6


Lower than Level 5

0.250%

                         

(b)          Section 5.01 is amended by adding to the end thereof a new
subsection (i) to read as follows:    

              (i)          Subsequent Amendment. Use best efforts to deliver to
the Agent a duly executed amendment to the Credit Agreement in form and
substance reasonably acceptable to the Company and the Lenders on or before
January 15, 2003 that will include, without limitation, limitations on the
ability of the Company and its Consolidated Subsidiaries (i) to make
acquisitions or investments, (ii) to make capital expenditures, (iii) to declare
or pay dividends, and (iv) to repurchase shares or other debt securities.

   

                         

(c)          Section 5.02 is amended by adding to the end thereof a new
subsection (e) to read as follows:      

              (e)          Until the date of delivery of the amendment referred
to in Section 5.01(i), amend, modify or change in any manner any of the
Company's five Note Purchase Agreements with The Prudential Insurance Company of
America or any other long-term Debt of the Company, in each case to shorten the
maturity or amortization thereof, or prepay any amounts under the foregoing
(other than in connection with a refinancing thereof with Debt having a maturity
no sooner than the maturity of such refinanced Debt).

   

                         

(d)          Exhibit B-1 is amended by deleting the period at the end of clause
(B), substituting therefor the word "; and" and adding immediately above the
signature block a new clause (C) to read as follows:    

                 (C)        the proceeds of the Proposed Revolving Credit
Borrowing will be used to fund known or anticipated cash requirements of the
Company and its Subsidiaries in the ordinary course of their respective
businesses.

   

                         

(e)          Exhibit B-2 is amended by deleting the period at the end of clause
(c), substituting therefor the word "; and" and adding immediately above the
signature block a new clause (d) to read as follows:      

              (d)          the proceeds of the Proposed Competitive Bid
Borrowing will be used to fund known or anticipated cash requirements of the
Company and its Subsidiaries in the ordinary course of their respective
businesses.

 

                         

SECTION 3.    Conditions of Effectiveness .  This Amendment shall become
effective as of the date first above written when, and only when, on or before
November __, 2002 the Agent shall have received counterparts of this Amendment
executed by the Company and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Amendment.
This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement.  

                         

SECTION 4.    Representations and Warranties of the Company.  The Company
represents and warrants as follows:    

            (a)          Each Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

            (b)          The execution, delivery and performance by each
Borrower of this Amendment and the Credit Agreement and each of the Notes, as
amended hereby, are within such Borrower's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of such Borrower or of any judgment,
injunction, order, decree, material agreement or other instrument binding upon
such Borrower or result in the creation or imposition of any Lien on any asset
of the Company or any of its Consolidated Subsidiaries.

     

            (c)          No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
each Borrower of this Amendment or the Credit Agreement and the Notes, as
amended hereby.

     

            (d)          This Amendment has been duly executed and delivered by
each Borrower. This Amendment and each of the Notes, as amended hereby, to which
such Borrower is a party are legal, valid and binding obligations of such
Borrower, enforceable against such Borrower in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.

     

            (e)          There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment, the Credit Agreement or any Note or the
consummation of the transactions contemplated hereby.

   

                         

SECTION 5.    Reference to and Effect on the Credit Agreement and the
Notes.  (a)   On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to "this Agreement", "hereunder", "hereof" or words of
like import referring to the Credit Agreement, and each reference in the Notes
or the Designation Agreement relating to Ammirati Puris Lintas K.K. to "the
Credit Agreement", "thereunder", "thereof" or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.  

                         

(b)  The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.  

                         

(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.  

                         SECTION 6.    Costs and Expenses.  The Company agrees
to pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

 

                         SECTION 7.    Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

                         SECTION 8.    Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

                         IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

   

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By      /s/ Steven Berns                                         

 

               Steven Berns

 

Title:   Vice President and Treasurer

     

AMMIRATI PURIS LINTAS K.K.

     

By      /s/ Steven Berns                                         

 

               Steven Berns

 

Title:  Director

     

CITIBANK, N.A.,

 

as Agent and as Lender

     

By:     /s/ Julio Ojea Quintana                               

 

               Julio Ojea Quintana

 

Title:  Director

     

BANK ONE, NA

     

By_____________________________________

 

Title:

     

BANK OF AMERICA, NA

     

By_____________________________________

 

Title:

     

THE BANK OF NEW YORK

     

By_____________________________________

 

Title:

     

BARCLAYS BANK PLC

     

By:     /s/ Nicholas Bell                                        

 

               Nicholas Bell

 

Title:  Director

     

JPMORGAN CHASE BANK

     

By:     /s/ Thomas J. Cox                                      

 

               Thomas J. Cox

 

Title:  Vice President

     

CREDIT AGRICOLE INDOSUEZ

     

By_____________________________________

 

Title:

 

FLEET NATIONAL BANK

     

By:     /s/ Thomas J. Levy                                     

 

               Thomas J. Levy

 

Title:  Senior Vice President

     

HSBC BANK USA

     

By:     /s/ Johan Sorensson                                     

 

               Johan Sorensson

 

Title:  First Vice President

     

ING CAPITAL (US) LLC

     

By:     /s/ William James                                       

 

               William James

 

Title:  Director

     

KEYBANK NATIONAL ASSOCIATION

     

By:     /s/ Lawrence A. Mack                                

 

               Lawrence A. Mack

 

Title:  Senior Vice President

     

LLOYDS TSB BANK PLC

     

By:     /s/ Windsor R. Davies                                

 

               Windsor R. Davies

 

Title:  Director

     

By:     /s/ Catherine Rankin                                  

 

               Catherine Rankin

 

Title:  Assistant Vice President

     

THE NORTHERN TRUST COMPANY

     

By:     /s/ Russ Rockenbach                                 

 

               Russ Rockenbach

 

Title:  Vice President

     

SUNTRUST BANK

     

By:     /s/ Richard C. Wilson                                

 

               Richard C. Wilson

 

Title:  Director

     

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By:     /s/ Anne Sayles                                          

 

               Anne Sayles

 

Title:  Director

     

BNP PARIBAS

     

By:     /s/ Simone G. Vinocour McKeever             

 

               Simone G. Vinocour McKeever

 

Title:  Vice President

     

By:     /s/ Arnaud Collin du Bocage                       

 

               Arnaud Collin du Bocage                       

 

Title:  Managing Director

     

BANCA POPOLARE DI BERGAMO-CV Scrl

     

By:     /s/ Riccardo Sora                                        

 

               Riccardo Sora

 

Title:  Deputy General Manager

     

By:     /s/ Carlo Re                                                

 

               Carlo Re

 

Title:  Vice President

     

MIZUHO CORPORATE BANK, LIMITED

     

By:     /s/ Koichi Hasegawa                                  

 

               Koichi Hasegawa

 

Title:  Senior Vice President

     

ROYAL BANK OF CANADA

     

By:     /s/ Chris Abe                                             

 

               Chris Abe

 

Title:  Manager

     

WESTPAC BANKING CORPORATION

     

By:     /s/ Lisa Porter                                            

 

               Lisa Porter

 

Title:  Vice President

                                     

Exhibit 10(i)(A)(ii)

 

WAIVER AND AMENDMENT NO. 4 TO THE

FIVE-YEAR CREDIT AGREEMENT

     

            Dated as of November 13, 2002

 

                    WAIVER AND AMENDMENT NO. 4 TO THE FIVE-YEAR CREDIT AGREEMENT

(this "Amendment") among The Interpublic Group of Companies, Inc., a Delaware
corporation (the "Company"), Ammirati Puris Lintas K.K., the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the "Lenders") and Citibank, N.A., as agent
(the "Agent") for the Lenders.  

                    PRELIMINARY STATEMENTS:

 

                    

(1)     The Company, the Lenders and the Agent have entered into a Five-Year
Credit Agreement dated as of June 27, 2000, as amended by Amendment No. 1 dated
as of June 26, 2001, Amendment No. 2 dated as of September 27, 2001 and
Amendment No. 3 dated as of May 16, 2002 and as further modified by a letter
agreement dated as of August 6, 2002 (the "Letter Agreement") (as amended,
supplemented or otherwise modified through the date hereof, the "Credit
Agreement"). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.  

                    

(2)     The Company hereby requests that Required Lenders agree to amend the
Letter Agreement and the Credit Agreement as hereinafter set forth.  

                    SECTION 1.     Amendments to Letter Agreement.  The Letter
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 3, hereby amended as follows:

 

       

          (a)     The first sentence in the second paragraph is amended in full
to read as follows:

     

          We have advised you that the Company will incur a non-cash charge
primarily relating to or resulting from certain accounting restatements in
connection with inter-company accounts in an aggregate amount of no more than
$220,000,000 with respect to the fiscal quarter ended June 30, 2002 or prior
periods on a cumulative basis (such incurrence, the "Event").

     

          (b)     The third sentence of the third paragraph is amended in full
to read as follows:

     

          This waiver will terminate upon the earlier of (x) December 6, 2002
and (y) the filing by the Company with the Securities and Exchange Commission of
restated financial statements in respect of the Event.

   

                    The amendments to the Letter Agreement contained in this
Section 1 constitute the entire agreement of the parties relating to the
foregoing amendments and supersede any previous understanding or agreement by
the parties with respect thereto.

 

                    SECTION 2.     Amendments to the Credit Agreement.  The
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

 

                    (a)      Section 1.01 is amended by deleting the definitions
of "Applicable Margin", "Applicable Percentage" and "Applicable Utilization Fee"
set forth therein and replacing them, respectively, with the following new
definitions thereof:

 

                    "Applicable Margin" means, as of any date, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

 

Public Debt Rating
S&P/Moody's

Applicable Margin for
Base Rate Advances

Applicable Margin for
Eurocurrency Rate Advances

Level 1


BBB+ or Baa1 or above

0.000%

0.600%

Level 2


BBB or Baa2

0.000%

0.800%

Level 3


BBB- and Baa3

0.000%

1.025%

Level 4


BBB- or Baa3

0.000%

1.250%

Level 5


BB+ and Ba1

0.200%

1.700%

Level 6


Lower than Level 5

0.400%

1.900%

                    "Applicable Percentage" means, as of any date, a percentage
per annum determined by reference to the Public Debt Rating in effect on such
date as set forth below:

Public Debt Rating
S&P/Moody's

Applicable
Percentage

Level 1


BBB+ or Baa1 or above

0.150%

Level 2


BBB or Baa2

0.200%

Level 3


BBB- and Baa3

0.225%

Level 4


BBB- or Baa3

0.250%

Level 5


BB+ and Ba1

0.300%

Level 6


Lower than Level 5

0.350%

                    "Applicable Utilization Fee" means, as of any date that the
aggregate Advances exceed 33% of the aggregate Commitments, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

Public Debt Rating
S&P/Moody's

Applicable

Utilization Fee

Level 1


BBB+ or Baa1 or above

0.125%

Level 2


BBB or Baa2

0.250%

Level 3


BBB- and Baa3

0.250%

Level 4


BBB- or Baa3

0.250%

Level 5


BB+ and Ba1

0.250%

Level 6


Lower than Level 5

0.250%

                    (b)      Section 5.01 is amended by adding to the end
thereof a new subsection (i) to read as follows:

   

          (i)      Subsequent Amendment. Use best efforts to deliver to the
Agent a duly executed amendment to the Credit Agreement in form and substance
reasonably acceptable to the Company and the Lenders on or before January 15,
2003 that will include, without limitation, limitations on the ability of the
Company and its Consolidated Subsidiaries (i) to make acquisitions or
investments, (ii) to make capital expenditures, (iii) to declare or pay
dividends, and (iv) to repurchase shares or other debt securities.

 

                    (c)      Section 5.02 is amended by adding to the end
thereof a new subsection (e) to read as follows:

   

          (e)      Until the date of delivery of the amendment referred to in
Section 5.01(i), amend, modify or change in any manner any of the Company's five
Note Purchase Agreements with The Prudential Insurance Company of America or any
other long-term Debt of the Company, in each case to shorten the maturity or
amortization thereof, or prepay any amounts under the foregoing (other than in
connection with a refinancing thereof with Debt having a maturity no sooner than
the maturity of such refinanced Debt).

 

                    (d)      Exhibit B-1 is amended by deleting the period at
the end of clause (B), substituting therefor the word "; and" and adding
immediately above the signature block a new clause (C) to read as follows:

   

          (C)      the proceeds of the Proposed Revolving Credit Borrowing will
be used to fund known or anticipated cash requirements of the Company and its
Subsidiaries in the ordinary course of their respective businesses.

 

                    (e)      Exhibit B-2 is amended by deleting the period at
the end of clause (c), substituting therefor the word "; and" and adding
immediately above the signature block a new clause (d) to read as follows:

   

          (d)      the proceeds of the Proposed Competitive Bid Borrowing will
be used to fund known or anticipated cash requirements of the Company and its
Subsidiaries in the ordinary course of their respective businesses.

 

                    SECTION 3.     Conditions of Effectiveness.  This Amendment
shall become effective as of the date first above written when, and only when,
on or before November __, 2002 the Agent shall have received counterparts of
this Amendment executed by the Company and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment. This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement.

 

                    SECTION 4.     Representations and Warranties of the
Company.  The Company represents and warrants as follows:

   

          (a)      Each Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

   

          (b)      The execution, delivery and performance by each Borrower of
this Amendment and the Credit Agreement and each of the Notes, as amended
hereby, are within such Borrower's corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation of such Borrower or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon such Borrower
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

   

          (c)      No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
each Borrower of this Amendment or the Credit Agreement and the Notes, as
amended hereby.

   

          (d)      This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each of the Notes, as amended hereby, to which such
Borrower is a party are legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the rights of creditors generally and subject to general
principles of equity.

   

          (e)      There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment, the Credit Agreement or any Note or the
consummation of the transactions contemplated hereby.

 

                    SECTION 5.     Reference to and Effect on the Credit
Agreement and the Notes.  (a)  On and after the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Credit Agreement, and each
reference in the Notes or the Designation Agreement relating to Ammirati Puris
Lintas K.K. to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

                    (a)      The Credit Agreement and the Notes, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

 

                    (b)      The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

 

                    SECTION 6.     Costs and Expenses. The Company agrees to pay
on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

 

                    SECTION 7.     Execution in Counterparts

. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

                    SECTION 8.     Governing Law

. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

     

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By     /s/ Steven Berns                                     

 

              Steven Berns

 

Title:  Vice President and Treasurer

     

AMMIRATI PURIS LINTAS K.K.

     

By     /s/ Steven Berns                                      

 

              Steven Berns

 

Title:  Director

         

CITIBANK, N.A.,

 

as Agent and as Lender

     

By:     /s/ Julio Ojea Quintana                           

 

               Julio Ojea Quintana

 

Title:  Director

     

BANK ONE, NA

     

By:     /s/ Jeffrey Lubatkin                                

 

               Jeffrey Lubatkin

 

Title:  Director

     

BANK OF AMERICA, NA

     

By:     /s/ John E. Williams                                

 

               John E. Williams

 

Title:  Managing Director

     

THE BANK OF NEW YORK

     

By:     /s/ Ken Sneider                                       

 

               Ken Sneider 

 

Title:  Vice President

     

BARCLAYS BANK PLC

     

By     /s/ Nicholas Bell                                       

 

              Nicholas Bell

 

Title:  Director

     

JPMORGAN CHASE BANK

     

By:     /s/ Thomas J. Cox                                  

 

               Thomas J. Cox

 

Title:  Vice President

     

CREDIT AGRICOLE INDOSUEZ

     

By___________________________________

 

Title:

     

FLEET NATIONAL BANK

     

By:     /s/ Thomas J. Levy                                

 

               Thomas J. Levy

 

Title:  Senior Vice President

     

HSBC BANK USA

     

By:     /s/ Johan Sorensson                               

 

               Johan Sorensson

 

Title:  First Vice President

     

KEYBANK NATIONAL ASSOCIATION

     

By:     /s/ Lawrence A. Mack                            

 

               Lawrence A. Mack

 

Title:  Senior Vice President

     

LLOYDS TSB BANK PLC

     

By:     /s/ Windsor R. Davies                             

 

               Windsor R. Davies

 

Title:  Director

     

By:     /s/ Catherine Rankin                              

 

               Catherine Rankin

 

Title:  Assistant Vice President

     

SUNTRUST BANK

     

By:     /s/ Richard C. Wilson                             

 

               Richard C. Wilson

 

Title:  Director

     

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By:     /s/ Lisa Porter                                         

 

               Lisa Porter

 

Title:  Vice President

                                                                               
           

Exhibit 10(i)(B)

           

====================================================================================

                 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

           

==============================

 

NOTE PURCHASE AGREEMENT

 

==============================

     

7.91% Senior Notes due 2004

($25,000,000)

         

Dated as of May 26, 1994

           

====================================================================================

                 



Table of Contents

 

(Not Part of Agreement)

 



Page

1.

AUTHORIZATION OF ISSUE OF
NOTES...............................................................

 1

2.

PURCHASE AND SALE OF
NOTES.........................................................................

 1

3.

CONDITIONS OF
CLOSING.....................................................................................

 1

4.

PREPAYMENTS.........................................................................................................

 2

5.

AFFIRMATIVE
COVENANTS..................................................................................

 3

6.

NEGATIVE
COVENANTS.........................................................................................

 6

7.

EVENTS OF
DEFAULT.............................................................................................

 8

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES..................................

11

9.

REPRESENTATIONS OF THE
PURCHASER..........................................................

14

10.

DEFINITIONS.............................................................................................................

15

11.

MISCELLANEOUS.....................................................................................................

19

PURCHASER
SCHEDULE....................................................................................................

 1

EXHIBIT A

- FORM OF COMPANY NOTE



EXHIBIT B-1

- FORM OF OPINION OF COMPANY'S SPECIAL COUNSEL



EXHIBIT B-2

- FORM OF OPINION OF COMPANY'S GENERAL COUNSEL



EXHIBIT C

- FORM OF AMENDMENT NO. 4



                                                                               
                                                   

THE INTERPUBLIC GROUP OF COMPANIES, INC.

1271 Avenue of the Americas

Rockefeller Center

New York, New York 10020

   

as of May 26, 1994

 

The Prudential Insurance Company

of America

Four Gateway Center

100 Mulberry Street

Newark, NJ 07102

 

Ladies and Gentlemen:

 

          The undersigned, The Interpublic Group of Companies, Inc., a Delaware
corporation (herein called the "Company"), hereby agrees with you as follows:

 

          1.     AUTHORIZATION OF ISSUE OF NOTES

.  The Company will authorize the issue and delivery of its senior promissory
notes (herein, together with any such notes which may be issued pursuant to any
provision of this Agreement, and any such notes which may be issued hereunder in
substitution or exchange therefor, collectively called the "Notes" and
individually called a "Note") in the aggregate principal amount of $25,000,000,
to be dated the date of issue thereof, to mature May 26, 2004, to bear interest
on the unpaid balance thereof (payable semi-annually on the twenty-sixth (26th)
day of May and November in each year) from the date thereof until the principal
thereof shall have become due and payable at the rate of 7.91% per annum and on
overdue principal, premium and interest at the rate specified therein, and to be
substantially in the form of Exhibit A attached hereto.  

          2.     PURCHASE AND SALE OF NOTES

.  Subject to the terms and conditions herein set forth, the Company hereby
agrees to sell to you and you agree to purchase from the Company the Notes in
the aggregate principal amount set forth opposite your name in the Purchaser
Schedule attached hereto at 100% of such aggregate principal amount. The Company
will deliver to you, at the Company's offices at 1271 Avenue of the Americas,
Rockefeller Center, New York, New York 10020, one or more Notes registered in
your name, evidencing the aggregate principal amount of Notes to be purchased by
you and in the denomination or denominations specified with respect to you in
the Purchaser Schedule attached hereto, against payment of the purchase price
thereof by transfer of immediately available funds for credit to the Company's
account #143-46-358 at Morgan Guaranty Trust Company of New York, 60 Wall
Street, New York, New York, ABA #021000238, on the date of closing, which shall
be May 26, 1994 or any other date upon which the Company and you may mutually
agree (herein called the "closing" or the "date of closing").  

          3.     CONDITIONS OF CLOSING

.  Your obligation to purchase and pay for the Notes to be purchased by you
hereunder is subject to the satisfaction, on or before the date of closing, of
the following conditions:  

          3A.     Opinion of Purchaser's Special Counsel

.  You shall have received from Sabrina M. Coughlin, Assistant General Counsel
of The Prudential insurance Company of America ("Prudential"), who is acting as
special counsel for you in connection with this transaction, a favorable opinion
reasonably satisfactory to you as to such matters incident to the matters herein
contemplated as you may reasonably request.  

          3B.     Opinion of the Company's Counsel

.  You shall have received from Cleary, Gottlieb, Steen & Hamilton, special
counsel for the Company, and Christopher Rudge, Esq., Senior Vice President,
General Counsel and Secretary of the Company, favorable opinions reasonably
satisfactory to you and substantially in the forms of Exhibits B-1 and B-2
attached hereto.  

          3C.     Representations and Warranties; No Default

.  The representations and warranties contained in paragraph 8 shall be true on
and as of the date of closing, except to the extent of changes caused by the
transactions herein contemplated; there shall exist on the date of closing no
Event of Default or Default; and the Company shall have delivered to you an
Officer's Certificate, dated the date of closing, to both such effects.  

          3D.     Purchase Permitted by Applicable Laws

.  The purchase of and payment for the Notes to be purchased by you on the date
of closing on the terms and conditions herein provided (including the use of the
proceeds of such Notes by the Company) shall not violate any applicable law or
governmental regulation (including, without limitation, section 5 of the
Securities Act or Regulation G, T or X of the Board of Governors of the Federal
Reserve System) and shall not subject you to any tax, penalty or liability under
or pursuant to any applicable law or governmental regulation relating to the
extension of credit or the making of investments, and you shall have received
such certificates or other evidence as you may reasonably request to establish
compliance with this condition.  

          3E.     Proceedings

.  All corporate and other proceedings taken or to be taken in connection with
the transactions contemplated hereby and all documents incident thereto shall be
reasonably satisfactory in substance and form to you, and you shall have
received all such counterpart originals or certified or other copies of such
documents as you may reasonably request.  

          3F.     Amendment

. Each of Prudential Property and Casualty Insurance Company ("PruPac") and
Prudential shall have received Amendment No. 4 to the Note Purchase Agreement
dated as of August 20, 1991 among the Company, McCann-Erickson Advertising of
Canada Ltd. ("McCann"), MacLaren Lintas Inc. ("MacLaren Lintas"), PruPac and
Prudential duly executed by each of the Company, McCann and MacLaren Lintas and
in the form attached hereto as Exhibit C.  

          3G.     Payment of Fees

.  Prudential shall have received in immediately available funds a $25,000
structuring fee.  

          4.     PREPAYMENTS

.  The Notes shall be subject to optional prepayment as provided in paragraph
4A.  

          4A.     Optional Prepayment with Yield-Maintenance Premium

.  The Notes shall be subject to prepayment in whole at any time or from time to
time in part (in multiples of $500,000), at the option of the Company at 100% of
the principal amount so prepaid plus interest thereon to the prepayment date and
the Yield Maintenance Premium, if any, with respect to each such Note.  

          4B.     Notice of Optional Prepayment

.  The Company shall give each holder of such Notes irrevocable written notice
of any prepayment pursuant to paragraph 4A not less than 10 Business Days prior
to the prepayment date, specifying such prepayment date and the principal amount
of the Notes, and of the Notes held by such holder, to be prepaid on such date
and stating that such prepayment is to be made pursuant to paragraph 4A Notice
of prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date
and together with the premium, if any, herein provided, shall become due and
payable on such prepayment date.  

          4C.     Partial Payments Pro Rata

.  Upon any partial prepayment of the Notes pursuant to paragraph 4A, the
principal amount so prepaid of the Notes shall be allocated among the Notes at
the time outstanding (including, for the purpose of this paragraph 4C only, all
Notes prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or Affiliates other than by prepayment
pursuant to paragraph 4A) in proportion to the respective outstanding principal
amounts thereof 4.  

          4D.     Retirement of Notes

. The Company shall not, and shall not permit any of its Subsidiaries or
Affiliates to, prepay or otherwise retire in whole or in part prior to their
stated final maturity (other than by prepayment pursuant to paragraph 4A or upon
acceleration of such final maturity pursuant to paragraph 7A), or purchase or
otherwise acquire, directly or indirectly, Notes held by any holder unless the
Company, such Subsidiary or such Affiliate shall have offered to prepay or
otherwise retire or purchase or otherwise acquire, as the case may be, the same
proportion of the aggregate principal amount of Notes held by each other holder
of Notes at the time outstanding upon the same terms and conditions. Any Notes
so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement, except as provided in
paragraph 4C.  

          5.     AFFIRMATIVE COVENANTS

.  

          5A.     Financial Statements

.  The Company covenants that it will deliver to each holder of a Note:    

          (i)       as soon as practicable and in any event within 50 days after
the end of each quarterly period (other than the last quarterly period) in each
fiscal year, an unaudited consolidated statement of income and retained earnings
and statement of cash flows of the Company and its Consolidated Subsidiaries for
the period from the beginning of the current fiscal year to the end of such
quarterly period, and an unaudited consolidated balance sheet of the Company and
its Consolidated Subsidiaries as at the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and certified, subject to
changes resulting from year-end adjustments, as to fairness of presentation,
generally accepted accounting principles (other than as to footnotes) and
consistency by the chief financial officer or chief accounting officer of the
Company (except to the extent of any change described therein and permitted by
generally accepted accounting principles);

     

          (ii)       as soon as practicable and in any event within 95 days
after the end of each fiscal year, a consolidated statement of income and
retained earnings and statement of cash flows of the Company and its
Consolidated Subsidiaries for such year, and a consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at the end of such year, setting
forth in each case in comparative form corresponding consolidated figures from
the preceding annual audit, and all reported on by Price Waterhouse or other
independent public accountants of recognized standing selected by the Company
whose report shall state that such audit shall have been conducted by them in
accordance with generally accepted auditing standards;

     

          (iii)       promptly upon distribution thereof to shareholders of the
Company, copies of all such financial statements, proxy statements, notices and
reports so distributed, and promptly upon filing thereof, copies of all
registration statements (other than exhibits or any registration statement on
Form S-8, or other equivalent substitute form, under the Securities Act) and all
reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission);

     

          (iv)       with reasonable promptness, such other information with
respect to the business and consolidated financial position of the Company and
its Consolidated Subsidiaries as such holder may reasonably request;

     

          (v)       within five (5) days of the chief executive officer, chief
operating officer, principal financial officer or principal accounting officer
of the Company obtaining knowledge of any condition or event known by such
person to constitute a continuing Default, an Officer's Certificate specifying
the nature thereof and, within five (5) days thereafter, an Officer's
Certificate specifying what action the Company proposes to take with respect
thereto; and

     

          (vi)       promptly following the chief executive officer, chief
operating officer, principal financial officer or principal accounting officer
of the Company obtaining knowledge that any member of the Controlled Group (a)
has given or is required to give notice to the PBGC of any "reportable event"
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
that the plan administrator of any Plan has given or is required to give notice
of any such reportable event, a copy of the notice of such reportable event
given or required to be given to the PBGC, (b) has received notice of complete
or partial withdrawal liability under Title IV of ERISA, a copy of such notice,
or (c) has received notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;

     

provided

, however, that the Company shall be deemed to have satisfied its obligations
under clauses (i) and (ii) above if and to the extent that the Company has
provided to each holder of a Note pursuant to clause (iii) periodic reports (on
Forms 10-Q and 10-K) required to be filed by the Company with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934 for the
quarterly and annual periods described in such clauses (i) and (ii).      

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver an Officer's Certificate with computations
in reasonable detail to establish whether the Company was in compliance on the
date of such financial statements with the provisions of paragraphs 6A through
6C and stating whether, to the knowledge of the individual signing such
Certificate after having exercised reasonable diligence to ascertain the
relevant facts, there exists a continuing Default, and, if any Default exists,
specifying the nature thereof and what action the Company proposes to take with
respect thereto.

 

          5B.     Books and Records; Inspection of Property

.    

          (i)       The Company will maintain or cause to be maintained the
books of record and account of the Company and each Consolidated Subsidiary, in
good order in accordance with sound business practice so as to permit its
financial statements to be prepared in accordance with generally accepted
accounting principles.

     

          (ii)       The Company will permit any Person designated by any holder
of Notes in writing, at such holder's expense, to visit and inspect any of the
properties of and to examine the corporate books and financial records of the
Company and make copies thereof or extracts therefrom and to discuss the
affairs, finances and accounts of the Company with its principal officers and
its independent public accountants, all at such reasonable times and as often as
such holder may reasonably request.

     

          (iii)       With the consent of the Company (which consent will not be
unreasonably withheld) or, if an Event of Default has occurred and is
continuing, without the requirement of any such consent, the Company will permit
any Person designated by any holder of Notes in writing, at such holder's
expense, to visit and inspect any of the properties of and to examine the
corporate books and financial records of any Consolidated Subsidiary and make
copies thereof or extracts therefrom and to discuss the affairs, finances and
accounts of such Consolidated Subsidiary with its and the Company's principal
officers and the Company's independent public accountants, all at such
reasonable times and as often as such holder may reasonably request.

   

          5C.     Maintenance of Property; Insurance

.  The Company will maintain or cause to be maintained in good repair, working
order and condition all properties used and useful in the business of the
Company and each Consolidated Subsidiary and from time to time will make or
cause to be made all appropriate repairs, renewals and replacement thereof,
except where the failure to do so would not have a material adverse effect on
the Company and its Consolidated Subsidiaries taken as a whole.  

                     The Company will maintain or cause to be maintained, for
itself and its Consolidated Subsidiaries, all to the extent material to the
Company and its Consolidated Subsidiaries taken as a whole, physical damage
insurance on all real and personal property on an all risks basis, covering the
repair and replacement cost of all such property and consequential loss coverage
for business interruption and extra expense, public liability insurance in an
amount not less than $10,000,000 and such other insurance of the kinds
customarily insured against by corporations of established reputation engaged in
the same or similar business and similarly situated, of such type and in such
amounts as are customarily carried under similar circumstances.

 

          5D.     Conduct of Business and Maintenance of Existence

. The Company and its Consolidated Subsidiaries will continue to be
predominantly engaged in business of the same general type as is now conducted
by the Company and its Consolidated Subsidiaries. Except as otherwise permitted
by paragraph 6E, the Company will at all times preserve and keep in full force
and effect its corporate existence, and rights and franchises material to its
business, and (to the extent material to the Company and its Consolidated
Subsidiaries taken as a whole) those of each of its Consolidated Subsidiaries,
and will qualify, and cause each Consolidated Subsidiary to qualify, to do
business in any jurisdiction where the failure to do so would have a material
adverse effect on the Company and its Consolidated Subsidiaries taken as a
whole.  

          5E.     Compliance with Laws

.  The Company will comply, and cause each Consolidated Subsidiary to comply, in
all material respects, with the requirements of all applicable laws, ordinances,
rules, regulations, and requirements of any governmental authority (including,
without limitation, ERISA and the rules and regulations thereunder), except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to comply would not have a material
adverse affect upon the Company and its Consolidated Subsidiaries taken as a
whole.  

          5F.     Information Required by Rule 144A

.  The Company covenants that it will, upon the request of the holder of any
Note, provide such holder, and any qualified institutional buyer designated by
such holder, such financial and other information as such holder may reasonably
determine to be necessary in order to permit compliance with the information
requirements of Rule 144A under the Securities Act in connection with the resale
of Notes, except at such times as the Company is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act. For the purpose of this
paragraph 5F, the term "qualified institutional buyer" shall have the meaning
specified in Rule 144A under the Securities Act.  

          5G.     Rank of Notes

.  The Company agrees that its obligations under this Agreement and the Notes
shall rank at least pari passu with all other unsecured senior obligations of
the Company now or hereafter existing.  

          6.     NEGATIVE COVENANTS

.  

          6A.     Cash Flow to Total Borrowed Funds

.  The Company will not permit the ratio of Cash Flow to Total Borrowed Funds to
be less than 0.25 for any consecutive four quarters, such ratio to be calculated
at the end of each fiscal quarter, on a trailing four quarter basis.  

          6B.     Total Borrowed Funds to Consolidated Net Worth

.  The Company will not permit Total Borrowed Funds to exceed 85% of
Consolidated Net Worth at the end of any quarter.  

          6C.     Minimum Consolidated Net Worth

.  The Company will not permit Consolidated Net Worth at any time to be less
than the sum of (i) $250,000,000 and (ii) 25% of the consolidated net income of
the Company for all fiscal quarters ending on or after December 31, 1990 in
which consolidated net income is a positive number.  

          6D.     Negative Pledge

.  The Company covenants that neither it nor any Consolidated Subsidiary will
create, assume or suffer to exist any Lien upon any of its property or assets,
whether now owned or hereafter acquired; provided, however, that the foregoing
restriction and limitation shall not apply to the following Liens:    

          (i)       Liens existing on the date hereof;

     

          (ii)       any Lien existing on any asset of any corporation at the
time such corporation becomes a Consolidated Subsidiary and not created in
contemplation of such event;

     

          (iii)       any Lien on any asset securing Debt incurred or assumed
for the purpose of financing all or any part of the cost of acquiring such
asset, provided that such Lien attached to such asset concurrently with or
within 90 days after the acquisition thereof;

     

          (iv)       any Lien on any asset of any corporation existing at the
time such corporation is merged or consolidated with the Company or a
Consolidated Subsidiary and not created in contemplation of such event;

     

          (v)       any Lien existing on any asset prior to the acquisition
thereof by the Company or a Consolidated Subsidiary and not created in
contemplation of such acquisition;

     

          (vi)       Liens created in connection with Capitalized Lease
Obligations, but only to the extent that such Liens encumber property financed
by such Capitalized Lease Obligation and the principal component of such
Capitalized Lease Obligation is not increased;

     

          (vii)       Liens arising in the ordinary course of its business which
(i) do not secure Debt and (ii) do not in the aggregate materially impair the
operation of the business of the Company and its Consolidated Subsidiaries taken
as a whole;

 

          (viii)       any Lien arising out of the refinancing, extension,
renewal or refunding of any Debt secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Debt is not increased and
is not secured by any additional assets;

     

          (ix)       Liens securing taxes, assessments, fees or other
governmental charges or levies, Liens securing the claims of materialmen,
mechanics, carriers, landlords, warehousemen and similar Persons, Liens incurred
in the ordinary course of business in connection with workmen's compensation,
unemployment insurance and other similar laws, Liens to secure surety, appeal
and performance bonds and other similar obligations not incurred in connection
with the borrowing of money, and attachment, judgment and other similar Liens
arising in connection with court proceedings so long as the enforcement of such
Liens is effectively stayed and the claims secured thereby are being contested
in good faith by appropriate proceedings;

     

          (x)       any Lien on property arising in connection with, and which
is the subject of, a securities repurchase transaction; and

     

          (xi)       Liens not otherwise permitted by the foregoing clauses of
this paragraph 6D securing Debt in an aggregate principal amount at any time
outstanding not to exceed 10% of Consolidated Net Worth.

   

          6E.     Consolidations, Mergers and Sales of Assets

.  The Company covenants that it will not, and will not permit any Consolidated
Subsidiary to, be a party to any merger or consolidate with any other
corporation or sell, lease or transfer or otherwise dispose of all or
substantially all of its assets except that    

          (i)       any Consolidated Subsidiary may merge or consolidate with,
or sell, lease, transfer or otherwise dispose of all or substantially all of its
assets to, any other Consolidated Subsidiary; and

     

          (ii)       any Consolidated Subsidiary may merge or consolidate with,
or sell, lease, transfer or otherwise dispose of all or substantially all of its
assets to, the Company; and

     

          (iii)       the Company and any Consolidated Subsidiary may merge or
consolidate with or sell, lease, transfer or otherwise dispose of all or
substantially all of its assets to, any other Person (a "Transaction");
provided, however, that (a) in the case of a Transaction involving the Company,
either (x) the Company shall be the continuing or surviving corporation or (y)
the continuing or surviving corporation or the transferee of such assets shall
be a corporation organized under the laws of the United States or Canada and
such continuing or surviving corporation or transferee shall expressly assume in
a writing (in a form reasonably satisfactory to the Required Holder(s)) all of
the Company's obligations under this Agreement and the Notes, and (b)
immediately after such merger, consolidation or transfer no Default or Event of
Default shall exist.

   

          7.     EVENTS OF DEFAULT

.  

          7A.     Acceleration

.  If any of the following events shall occur and be continuing for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be effected by operation of law or otherwise):      

          (i)       the Company defaults in the payment of any principal of or
premium on any Note when the same shall become due, either by the terms thereof
or otherwise as herein provided; or

     

          (ii)       the Company defaults in the payment of any interest on any
Note for more than five (5) days after the date due; or

     

          (iii)       the Company or any Significant Subsidiary or Significant
Group of Subsidiaries defaults in any payment of principal of or interest on any
other obligation for money borrowed (or any Capitalized Lease Obligation, any
obligation under a purchase money mortgage, conditional sale or other title
retention agreement or any obligation under notes payable or drafts accepted
representing extensions of credit) beyond any period of grace provided with
respect thereto, or the Company or any Significant Subsidiary or Significant
Group of Subsidiaries fails to perform or observe any other agreement, term or
condition contained in any agreement under which any such obligation is created
(or if any other event thereunder or under any such agreement shall occur and be
continuing), and the effect of such payment default, failure or other event is
to cause, or to permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause, such obligation to become due or to
require the purchase thereof prior to any stated maturity, provided that the
aggregate amount of all obligations as to which such a payment default shall
occur and be continuing or such a failure or other event causing or permitting
acceleration shall occur and be continuing exceeds $10,000,000; or

     

          (iv)       any representation or warranty made by the Company herein
or in any certificate furnished pursuant to this Agreement shall be false in any
material respect on the date as of which made; or

     

          (v)       the Company fails to perform or observe any agreement
contained in paragraph 6A, 6B, 6C or 6E; or

     

          (vi)       the Company fails to perform or observe any other
agreement, term or condition contained herein and such failure shall not be
remedied within 30 days after the Company shall have received notice thereof; or

     

          (vii)       the Company or any Significant Subsidiary or Significant
Group of Subsidiaries makes a general assignment for the benefit of creditors or
is generally not paying its debts as such debts become due; or

     

          (viii)       the Company or any Significant Subsidiary or Significant
Group of Subsidiaries shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it; or

     

          (ix)       an involuntary case or other proceeding shall be commenced
against the Company or any Significant Subsidiary or Significant Group of
Subsidiaries seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or

     

          (x)       an order for relief shall be entered against the Company or
any Significant Subsidiary or Significant Group of Subsidiaries under the
federal bankruptcy laws as now or hereafter in effect; or

     

          (xi)       any order, judgment or decree is entered in any proceedings
against the Company in a court of competent jurisdiction of the United States
(or a State or other jurisdiction thereof) or Canada (or a Province or other
jurisdiction thereof) decreeing the dissolution of the Company and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

     

          (xii)       the Company or any other member of the Controlled Group
shall fail to pay when due any amount or amounts aggregating in excess of
$1,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA (except where such liability is contested in good faith
by appropriate proceedings as permitted under paragraph 5E); or notice of intent
to terminate a Plan or Plans (other than any multi-employer plan or multiple
employer plan, within the meaning of Section 4001(a)(3) or 4063, respectively,
of ERISA) having unfunded benefit liabilities (within the meaning of Section
4001(a)(18) of ERISA) in excess of $25,000,000 shall be filed under Title IV of
ERISA by any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan; or

     

          (xiii)       final judgment in an amount in excess of $10,000,000 is
rendered against the Company or any Significant Subsidiary or Significant Group
of Subsidiaries and, within 90 days after entry thereof, such judgment is not
discharged or satisfied or execution thereof stayed pending appeal, or within 90
days after the expiration of any such stay, such judgment is not discharged or
satisfied;

   

then (a) if such event is an Event of Default specified in clause (viii), (ix)
or (x) of this paragraph 7A with respect to the Company, all of the Notes at the
time outstanding shall automatically become immediately due and payable at par
together with interest accrued thereon, without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Company and (b) if
such event is any other Event of Default, the Required Holder(s) may at its or
their option, by notice in writing to the Company, declare all of the Notes to
be, and all of the Notes shall thereupon be and become immediately due and
payable together with interest accrued thereon and together with the
Yield-Maintenance Premium, if any, with respect to each Note without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; provided that the Yield-Maintenance Premium, if
any, with respect to each such Note shall be due and payable upon such
declaration only if (x) such event is an Event of Default specified in any of
clauses (i) to (vi), inclusive, or clause (xii) or (xiii) of this paragraph 7A,
(y) the Required Holders shall have given to the Company at least 10 Business
Days before such declaration written notice stating their intention so to
declare such Notes to be due and payable and identifying one or more such Events
of Default the occurrence of which on or before the date of such notice permits
such declaration and (z) one or more of the Events of Default so identified
shall be continuing at the time of such declaration.

 

It is agreed that Repurchase Transactions are not deemed to create obligations
which may give rise to an Event of Default under clause (iii) of this paragraph
7A, provided that the aggregate face amount of all Treasury securities involved
in all such Repurchase Transactions at no time exceeds 15% of the Company's
consolidated total assets (as reported on the audited statement of financial
condition of the Company most recently filed with the Securities and Exchange
Commission by the Company prior to the inception of such a Repurchase
Transaction) after giving effect to such proposed Repurchase Transaction.

 

          7B.     Other Remedies

.  If any Event of Default or Default shall occur and be continuing, the holder
of any Note may proceed to protect and enforce its rights under this Agreement
and such Note by exercising such remedies as are available to such holder in
respect thereof under applicable law, either by suit in equity or by action at
law, or both, whether for specific performance of any covenant or other
agreement contained in this Agreement or in aid of the exercise of any power
granted in this Agreement. No remedy conferred in this Agreement upon the holder
of any Note is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.  

          7C.     Rescission of Acceleration

.  At any time after any declaration of acceleration of any of the Notes shall
have been made pursuant to paragraph 7A by any holder or holders of such Notes,
and before a judgment or decree for the payment of money due has been obtained
by such holder or holders, the Required Holder(s) may, by written notice to the
Company and to the other holders of such Notes, rescind and annul such
declaration and its consequences, provided that (i) the principal of and
interest on the Notes which shall have become due otherwise than by such
declaration of acceleration shall have been duly paid, and (ii) all Events of
Default other than the nonpayment of principal of and interest on the Notes
which have become due solely by such declaration of acceleration, shall have
been cured or waived by the Required Holder(s). No rescission or annulment
referred to above shall affect any subsequent Default or any right, power or
remedy arising out of such subsequent Default.  

          8.     REPRESENTATIONS, COVENANTS AND WARRANTIES.

  The Company represents, covenants and warrants:  

          8A.     Organization

.  The Company is a corporation duly organized and existing in good standing
under the laws of the State of Delaware, and has the corporate power and all
material governmental licenses, authorizations, consents and approvals required
to own its property and to carry on its business as now being conducted.  

          8B.     Corporate Authorization; Governmental Authorization;
Contravention

.  (i) The Company has the corporate power and authority to execute, deliver and
perform this Agreement and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement. The Company has the
corporate authority to issue and sell the Notes and has taken all necessary
corporate action to authorize the issuance of and sale of the Notes on the terms
and conditions of this Agreement.    

          (ii)       None of the offering, issuance, sale and delivery of the
Notes, and fulfillment of or compliance with the terms and provisions hereof or
of the Notes, by the Company requires any authorization, consent, approval,
exemption or other action by or notice to or filing with any court or
administrative or governmental body (other than routine filings after the date
of closing with the Securities and Exchange Commission and/or state Blue Sky
authorities).

     

          (iii)       Neither the execution, delivery or performance of this
Agreement and the Notes nor the offering, issuance and sale of the Notes, nor
fulfillment or any compliance with the terms and provisions hereof and thereof,
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, or result in any violation of, or result in
the creation of any Lien upon any of the properties or assets of the Company or
any Consolidated Subsidiary pursuant to, the charter or by-laws of the Company
or any Consolidated Subsidiary, any award of any arbitrator or any material
agreement (including any agreement with stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
Consolidated Subsidiary is subject.

   

          8C.     Binding Effect

.  Each of the Agreement and the Notes constitutes, or when executed and
delivered will constitute, a legal, valid and binding obligation of the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors' rights
generally, and subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).    

          8D.     Business; Financial Statements

. The Company has furnished you with the following documents and financial
statements:      

          (i)       The following financial statements of the Company: the
audited consolidated balance sheets of the Company and its consolidated
Subsidiaries as of December 31, 1993, 1992 and 1991 and the related Consolidated
statements of earnings and retained earnings and statement of cash flows for the
three year period ended December 31, 1993, reported on by Price Waterhouse. The
financial statements referred to in this subparagraph (i) are herein
collectively referred to as the "Historical Financial Statements."

     

          (ii)       The Company's Annual Report on Form 10-K for the year ended
December 31, 1993, 1992 and 1991 and its Quarterly Report on form 10-Q for the
quarter ended March 31, 1994, in each case as filed with the Securities and
Exchange Commission. The reports referred to in this subparagraph (ii) are
herein collectively referred to as the "Public Documents."

   

The Historical Financial Statements (including any related schedules and/or
notes) fairly present the consolidated financial position and the consolidated
results of operations and consolidated cash flows of the corporations described
therein at the dates and for the periods shown, all in conformity with generally
accepted accounting principles applied on a consistent basis (except as
otherwise therein or in the notes thereto stated) throughout the periods
involved. There has been no material adverse change in the business, condition
(financial or otherwise) or operations of the Company and its Consolidated
Subsidiaries taken as a whole since December 31, 1993 other than as the result
of the recognition of post-employment benefit costs. The Public Documents have
been prepared in all material respects in conformity with the rules and
regulations of the Securities and Exchange Commission applicable thereto and set
forth an accurate description in all material respects of the business conducted
by the Company and its Consolidated Subsidiaries and the properties owned and
operated in connection therewith.

   

          8E.     Actions Pending

.  There is no action, suit or proceeding pending or, to the knowledge of the
Company, threatened against the Company or any of its Consolidated Subsidiaries
by or before any court, arbitrator or administrative or governmental body in
which there is a significant probability of an adverse decision which, if
adversely decided, would result in any material adverse change in the business,
condition (financial or otherwise) or operations of the Company and its
Consolidated Subsidiaries taken as a whole or which in any manner draws into
question the validity of this Agreement or any Note.    

          8F.     Compliance with ERISA

.  Each member of the Controlled Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code except where the failure to comply would not have a
material adverse effect on the Company and its Consolidated Subsidiaries taken
as a whole, and has not incurred any unsatisfied material liability to the PBGC
or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.    

          8G.     Taxes

.  United States Federal income tax returns of the Company and its Consolidated
Subsidiaries have been examined and closed through the fiscal year ended
December 31, 1985. The Company has and each of its Consolidated Subsidiaries has
filed all Federal and other material income tax returns which, to the best
knowledge of the officers of the Company, are required to be filed, and each has
paid all taxes as shown on such returns and on all assessments received by it to
the extent that such taxes have become due except for those which are being
contested in good faith by the Company or the Consolidated Subsidiary, as the
case may be. The charges and accruals and reserves on the books of the Company
and its Consolidated Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of the Company, adequate.    

          8H.     Subsidiaries; Qualifications

.  Each of the Company's Consolidated Subsidiaries is a corporation duly
organized and existing in good standing under the laws of its jurisdiction of
incorporation, and the Company and its Consolidated Subsidiaries have such
corporate powers and all such governmental licenses, authorizations, consents
and approvals required to own their respective properties and to carry on their
respective business as now being conducted, all to the extent material to the
Company and its Consolidated Subsidiaries taken as a whole.    

          8I.     Offering of Notes

.  Neither the Company nor any agent authorized to act on its behalf has,
directly or indirectly, offered the Notes, or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than not more than 10 institutional investors,
and neither the Company nor any agent authorized to act on its behalf has taken
or will take any action which would subject the issuance or sale of the Notes to
the provisions of section 5 of the Securities Act or to the provisions of any
securities or Blue Sky law of any applicable jurisdiction.    

          8J.     Regulation G, etc

.  The proceeds of sale of the Notes will be used to refinance a portion of the
Company's short-term borrowings. None of such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any "margin stock" as defined in Regulation G (12 CFR
Part 207) of the Board of Governors of the Federal Reserve System (herein called
"margin stock") or for the purpose of maintaining, reducing or retiring any
indebtedness which was originally incurred to purchase or carry any stock that
is then currently a margin stock or for any other purpose which might constitute
this transaction a "purpose credit" within the meaning of such Regulation G.
Neither the Company nor any agent acting on its behalf has taken or will take
any action which might cause this Agreement or the Notes to violate Regulation
G, Regulation T or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Securities Exchange Act of 1934, as amended, in
each case as in effect now or as the same may hereafter be in effect.    

          8K.     Disclosure

.  The Historical Financial Statements and the Public Documents (as of the
respective dates thereof and when taken as a whole) do not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
in order to make the statements contained therein not misleading.    

          8L.     Title to Properties

. The Company has and each of its Consolidated Subsidiaries has good and
marketable title to its respective real properties (other than properties which
it leases) and good title to all of its other respective properties and assets,
except where the failure to have such title would not have a material adverse
effect on the Company and its Consolidated Subsidiaries taken as a whole,
subject to no Lien of any kind except Liens permitted by paragraph 6D. All
leases necessary in any material respect for the conduct of the respective
businesses of the Company and its Consolidated Subsidiaries are valid and
subsisting and are in full force and effect, except where the failure to be so
in effect would not have a material adverse effect on the Company and its
Consolidated Subsidiaries taken as a whole.    

          9.     REPRESENTATIONS OF THE PURCHASER

.  By acceptance of the Notes, you hereby acknowledge that the Notes have not
been registered under the Securities Act and may not be sold, offered for sale
or otherwise transferred except pursuant to an exemption from such registration
requirements. You represent, and in making this sale to you it is specifically
understood and agreed, that you are not acquiring the Notes to be purchased by
you hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of your property shall at all times be and remain within your control. You
further acknowledge that you are a "qualified institutional buyer" as that term
is defined in Rule 144A under the Securities Act. You also represent that no
part of the funds being used by you to pay the purchase price of the Notes being
purchased by you hereunder constitutes assets allocated to any separate account
maintained by you in which any employee benefit plan participates. For the
purpose of this paragraph 9, the terms "separate account" and "employee benefit
plan" shall have the respective meanings specified in section 3 of ERISA.    

          10.     DEFINITIONS

.  The following terms shall have the meanings specified with respect thereto
below:    

          10A.     Yield-Maintenance Terms.

 

          "Called Principal"

shall mean, with respect to any Note, the principal of such Note that is to be
prepaid pursuant to paragraph 4A (any partial prepayment being applied in
satisfaction of required payments of principal in inverse order of their
scheduled due dates) or is declared to be immediately due and payable pursuant
to paragraph 7A, as the context requires.  

          "Discounted Value"

shall mean, with respect to the Called Principal of any Note, the amount
obtained by discounting all Remaining Scheduled Payments with respect to such
Called Principal from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on a semiannual basis)
equal to the Reinvestment Yield with respect to such Called Principal.  

          "Reinvestment Yield"

shall mean, with respect to the Called Principal of any Note, the yield to
maturity implied by (i) the yields reported, as of 10:00 A.M. (New York City
time) on the Business Day next preceding the Settlement Date with respect to
such Called Principal, on the display designated as "Page 678" on the Telerate
Service (or such other display as may replace Page 678 on the Telerate Service)
for actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
if such yields shall not be reported as of such time or the yields reported as
of such time shall not be ascertainable, (ii) the Treasury Constant Maturity
Series yields reported, for the latest day for which such yields shall have been
so reported as of the Business Day next preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between reported yields.  

          "Remaining Average Life"

shall mean, with respect to the Called Principal of any Note, the number of
years (calculated to the nearest one-twelfth year) obtained by dividing (i) such
Called Principal (ii) the sum of the products obtained by multiplying (a) each
Remaining Scheduled Payment of such Called Principal (but not of interest
thereon) by (b) the number of years (calculated to the nearest one-twelfth year)
which will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.  

          "Remaining Scheduled Payments"

shall mean, with respect to the Called Principal of any Note, all payments of
such Called Principal and interest thereon that would be due on or after the
Settlement Date with respect to such Called Principal if no payment of such
Called Principal were made prior to its scheduled due date.



          "Settlement Date"

shall mean, with respect to the Called Principal of any Note, the date on which
such Called Principal is to be prepaid pursuant to paragraph 4A or is declared
to be immediately due and payable pursuant to paragraph 7A, as the context
requires.  

          "Yield-Maintenance Premium"

shall mean, with respect to any Note, a premium equal to the excess, if any, of
the Discounted Value of the Called Principal of such Note over the sum of (i)
such Called Principal plus (ii) interest accrued thereon as of (including
interest due on) the Settlement Date with respect to such Called Principal. The
Yield-Maintenance Premium shall in no event be less than zero.  

          10B.     Other Terms

.  

          "Affiliate"

shall mean any Person directly or indirectly controlling, controlled by, or
under direct or indirect common control with, the Company, except a Subsidiary.
A Person shall be deemed to control a corporation if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.  

          "Business Day"

shall mean any day other than a Saturday, a Sunday or a day on which commercial
banks in New York City are required or authorized to be closed.  

          "Capitalized Lease Obligation"

shall mean, as to any Person, any rental obligation which, under generally
accepted accounting principles, is or will be required to be capitalized on the
books of such Person, taken at the amount thereof accounted for as indebtedness
(net of interest expense) in accordance with such principles.  

          "Cash Flow"

shall mean the sum of net income (plus any amount by which net income has been
reduced by reason of the recognition of post-retirement and post-employment
benefit costs prior to the period in which such benefits are paid), depreciation
expenses, amortization costs and changes in deferred taxes.  

          "Code"

shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.  

          "Company"

shall have the meaning specified in the introductory paragraph.  

          "Consolidated Net Worth"

shall mean, at any date, the consolidated stockholders' equity of the Company
and its Consolidated Subsidiaries as such appear on the financial statements of
the Company determined in accordance with generally accepted accounting
principles ((i) plus any amount by which retained earnings has been reduced by
reason of the recognition of post-retirement and post-employment benefit costs
prior to the period in which such benefits are paid and (ii) without taking into
account the effect of cumulative translation adjustments).  

          "Consolidated Subsidiary"

shall mean at any date any Subsidiary or other entity the accounts of which
would be consolidated with those of the Company in its consolidated financial
statements as of such date.  

          "Controlled Group"

shall mean all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with the Company, are treated as a single employer under Section 414(b) or
414(c) of the Code.  

          "Debt"

shall mean, as to any Person, without duplication, (i) all obligations of such
Person for borrowed money, including reimbursement obligations for letters of
credit, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (iii) all obligations of such Person to pay
the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business, (iv) all Capitalized Lease
Obligations of such Person, (v) all Debt of others secured by a Lien on any
asset of such Person, whether or not such Debt is assumed by such Person and
(vi) all Debt of others Guaranteed by such Person; provided, however, that the
obligations specified in (i) through (vi) shall not include obligations arising
in connection with securities repurchase transactions.  

          "ERISA"

shall mean the Employee Retirement Income Security Act of 1974, as amended.  

          "Event of Default"

shall mean any of the events specified in paragraph 7A, provided that there has
been satisfied any requirement in connection with such event for the giving of
notice, or the lapse of time, or both, and "Default" shall mean any of such
events, whether or not any such requirement has been satisfied.  

          "Guarantee"

shall mean, as to any Person, any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, take-or-pay, to maintain financial statement
conditions or otherwise) or (ii) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term "Guarantee"
used as a verb shall have a corresponding meaning.  

          "Historical Financial Statements"

shall have the meaning specified in clause (i) of paragraph 8D.  

          "Lien"

shall mean, with respect to any asset, any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind In respect of such asset (including as a
result of any conditional sale or other title retention agreement and any lease
in the nature thereof).  

          "Note(s)"

shall have the meaning specified in paragraph 1.  

          "Officer's Certificate"

shall mean a certificate signed in the name of the Company by its President, one
of its Vice Presidents or its Treasurer,  

          "PBGC"

shall mean the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.  

          "Person"

shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.  

          "Plan"

shall mean, at a particular time, any defined benefit pension plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of a member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.  

          "Public Documents"

shall have the meaning specified in clause (ii) Of paragraph 8D.  

          "Repurchase Transaction"

shall mean one or more transactions in which the Company purchases United States
Treasury securities with a remaining term to maturity of 90 days or less and
simultaneously enters into a repurchase transaction with respect to such
securities with a securities broker/dealer, where (a) all or substantially all
of the initial purchase price for the Treasury securities is paid directly from
the proceeds of the repurchase transaction and (b) the Treasury securities would
not be included in a balance sheet of the Company prepared in accordance with
generally accepted accounting principles.  

          "Required Holder(s)"

shall mean the holder or holders of at least 66-2/3% of the aggregate principal
amount of the Notes from time to time outstanding.  

          "Securities Act"

shall mean the Securities Act of 1933, as amended.  

          "Significant Subsidiary or Significant Group of Subsidiaries"

at any time of determination means any Consolidated Subsidiary or group of
Consolidated Subsidiaries which, individually or in the aggregate, together with
its or their Subsidiaries, accounts or account for more than 10% of the
consolidated gross revenues of the Company and its Consolidated Subsidiaries for
the most recently ended fiscal year or for more than 10% of the total assets of
the Company and its Consolidated Subsidiaries as of the end of such fiscal year;
provided that in connection with any determination under (x) paragraph 7A(iii)
there shall be a payment default, failure or other event (of the type specified
in that paragraph) with respect to an obligation (of the type specified in that
paragraph but without regard to the principal amount of such obligation) of each
Consolidated Subsidiary included in such group, (y) paragraph 7A(vii), (viii),
(ix) or (x) the condition or event described therein shall exist with respect to
each Consolidated Subsidiary included in such group or (z) paragraph 7A(xiii)
there shall be a final judgment (of the type specified in that paragraph but
without regard to the amount of such judgment) rendered against each
Consolidated Subsidiary included in such group.  

          "Subsidiary"

shall mean any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions is at the time
directly or indirectly owned by the Company.  

          "Total Borrowed Funds"

shall mean at any date, without duplication, (i) all outstanding obligations of
the Company and its Consolidated Subsidiaries for borrowed money, (ii) all
outstanding obligations of the Company and its Consolidated Subsidiaries
evidenced by bonds, debentures, notes or similar instruments and (iii) any
outstanding obligations of the type set forth in (i) or (ii) of any other Person
Guaranteed by the Company or a Consolidated Subsidiary; provided, however, that
Total Borrowed Funds shall not include any obligation to repurchase securities
under a securities repurchase transaction.  

          "Transferee"

shall mean any direct or indirect transferee of all or any part of any Note
purchased by you under this Agreement.  

          10C.     Accounting Terms And Determinations

.  All references in this Agreement to "generally accepted accounting
principles" shall mean generally accepted accounting principles in effect in the
United States of America at the time of application thereof. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished hereunder shall be prepared in accordance with
generally accepted accounting principles, applied on a basis consistent (except
for changes concurred in by the Company's independent public accountants) with
the most recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered pursuant to paragraph 5A(ii).  

          11.     MISCELLANEOUS

 

          11A.     Note Payments

.  The Company agrees that, so long as you shall hold any Note, it will make
payments of principal thereof and premium, if any, and interest thereon, which
comply with the terms of this Agreement, by wire transfer of immediately
available funds for credit to your account or accounts as specified in the
Purchaser Schedule attached hereto, or such other account or accounts in the
United States as you may designate in writing not less than 5 Business Days
prior to any payment date, notwithstanding any contrary provision herein or in
any Note with respect to the place of payment. Any payment under this Agreement
or any Note due on a day that is not a Business Day may be made on the next
succeeding day which is a Business Day without penalty or additional interest.
You agree that, before disposing of any Note, you will make a notation thereon
(or on a schedule attached thereto) of all principal payments previously made
thereon and of the date to which interest thereon has been paid. The Company
agrees to afford the benefits of this paragraph 11A to any Transferee which
shall have made the same agreement as you have made in this paragraph 11A.  

          11B.     Expenses

.  the Company agrees to pay, and save you and any Transferee harmless against
liability for the payment of, all out-of-pocket expenses arising in connection
with (i) all document production and duplication charges and the fees and
expenses of one special counsel (and any local counsel) engaged in connection
with any subsequent proposed modification of, or proposed consent under, this
Agreement or the Notes, whether or not such proposed modification shall be
effected or proposed consent granted (but in either event only if requested by
the Company), and (ii) the costs and expenses, including attorneys' fees,
incurred by you or any Transferee in enforcing any rights under this Agreement
or the Notes. In addition, with respect to you only, the Company agrees to pay,
and save you harmless against liability for the payment of, all out-of-pocket
expenses incurred by you in connection with your responding to any subpoena or
other legal process or informal investigative demand issued in connection with
and arising pursuant to this Agreement or the transactions contemplated hereby
or by reason of your having acquired any Note (but not including any general
investigation or proceeding involving your investments or activities generally),
including without limitation costs and expenses incurred in any bankruptcy case.
The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein and the payment of
any Note,  

          11C.     Consent to Amendments

.  This Agreement may be amended, and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it, if
the Company shall obtain the written consent to such amendment, action or
omission to act, of the Required Holder(s), except that, without the written
consent of the holder or holders of all the Notes at the time outstanding, no
amendment to this Agreement shall change the maturity of any Note, or change the
principal of, or the rate or time of payment of interest or any premium payable
with respect to any Note, or affect the time, amount or allocation of any
required prepayments, or reduce the proportion of the principal amount of the
Notes required with respect to any consent, amendment or waiver or to accelerate
the Notes. Each holder of any Note at the time or thereafter outstanding shall
be bound by any consent authorized by this paragraph 11C, whether or not such
Note shall have been marked to indicate such consent, but any such Notes issued
thereafter may bear a notation referring to any such consent. The Company will
not, directly or indirectly, pay or cause to be paid any remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any holder
of Notes as consideration for or as an inducement to the entering into by such
holder of Notes of any waiver or amendment of, or giving a consent in respect
of, any of the terms and provisions of this Agreement or any Note unless such
remuneration is concurrently paid, on the same terms, ratably to all holders of
Notes. The Company will give prompt written notice of the receipt and effect of
each such waiver, amendment or consent to all holders of the Notes. No course of
dealing between the Company and the holder of any Note, nor any delay in
exercising any rights hereunder or under any Note, shall operate as a waiver of
any rights of any holder of any Note. As used herein and in the Notes, the term
"this Agreement" and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.  

          11D.     Form, Registration, Transfer and Exchange of Notes; Lost
Notes

.  The Notes are issuable as registered notes without coupons in denominations
of at least $5,000,000, except in connection with the transfer of Notes issued
by the Company in smaller denominations in which case and with respect to those
Notes only, the minimum denomination will be such smaller amount. The Company
shall keep at its principal office a register in which the Company shall provide
for the registration of Notes and of transfers of Notes. Upon surrender for
registration of transfer of any Note at the principal office of the Company, the
Company shall, at its expense, execute and deliver one or more new Notes of like
tenor and of a like aggregate principal amount, registered in the name of such
transferee or transferees. At the option of the holder of any Note, such Note
may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company. Whenever any Notes are
so surrendered for exchange, the Company shall, at its expense, execute and
deliver the Notes which the holder making the exchange is entitled to receive.
Every Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder's attorney duly authorized in writing.
Any Note or Notes issued in exchange for any Note or upon transfer thereof shall
carry the rights to unpaid interest and interest to accrue which were carried by
the Note so exchanged or transferred, so that neither gain nor loss of interest
shall result from any such transfer or exchange. Upon receipt of written notice
from the holder of any Note of the loss, theft, destruction or mutilation of
such Note and, in the case of any such loss, theft or destruction, upon receipt
of such holder's unsecured indemnity agreement (satisfactory in form and
substance to the Company), or in the case of any such mutilation upon surrender
and cancellation of such Note, the Company will make and deliver a new Note, of
like tenor, in lieu of the lost, stolen, destroyed or mutilated Note.  

          11E.     Persons Deemed Owners

. Prior to due presentment for registration of transfer, the Company may treat
the Person in whose name any Note is registered as the owner and holder of such
Note for the purpose of receiving payment of principal of and premium, if any,
and interest on such Note and for all other purposes whatsoever, whether or not
such Note shall be overdue, and the Company shall not be affected by notice to
the contrary.  

          11F.     Survival of Representations and Warranties; Entire Agreement

.  All representations and warranties contained herein or made in writing by or
on behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by you of any Note or
portion thereof or interest therein and the payment of any Note, and may be
relied upon by any Transferee, regardless of any investigation made at any time
by or on behalf of you or any Transferee. Subject to the preceding sentence,
this Agreement and the Notes embody the entire agreement and understanding
between you and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.  

          11G.     Successors and Assigns

. All covenants and other agreements in this Agreement contained by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including, without
limitation, any Transferee) whether so expressed or not.  

          11H.     Disclosure to Other Persons

. You agree to use your best efforts (and each other holder of a Note, by
availing itself of the benefits of paragraph 5A(iv) or 5B, similarly agrees) to
hold in confidence and not disclose any information (other than information (i)
which was publicly known or otherwise known to you, at the time of disclosure
(except pursuant to disclosure in connection with this Agreement), (ii) which
subsequently becomes publicly known through no act or omission by you, or (iii)
which otherwise becomes known to you, other than through disclosure by the
Company or any of its Subsidiaries) delivered or made available by or on behalf
of the Company or any of its Subsidiaries to you which is proprietary in nature,
provided that nothing herein shall prevent the holder of any Note from
delivering copies of any financial statements and other documents delivered to
such holder, and disclosing any other information disclosed to such holder, by
or on behalf of the Company or any Subsidiary in connection with or pursuant to
this Agreement to (i) such holder's directors, officers, employees, agents and
professional consultants (which Persons shall be bound by the provisions
hereof), (ii) any other holder of any Note, (iii) any Person to which such
holder offers to sell such Note or any part thereof (which Person agrees to be
bound by the provisions of this paragraph 11H), (iv) any federal or state
regulatory authority having jurisdiction over such holder, (v) the National
Association of Insurance Commissioners or any similar organization or (vi) any
other Person to which such delivery or disclosure may be necessary or
appropriate (a) in compliance with any law, rule, regulation or order applicable
to such holder, (b) in response to any subpoena or other legal process or
informal investigative demand, (c) in connection with any litigation to which
such holder is a party or (d) in order to protect such holder's investment in
such Note.  

          11I.     Notices

.  All written communications provided for hereunder shall be sent by first
class mail or nationwide overnight delivery service (with charges prepaid) and
(i) if to you, addressed to you at the address specified for such communications
in the Purchaser Schedule attached hereto, or at such other address as you shall
have specified to the Company in writing, (ii) if to any other holder of any
Note, addressed to such other holder at such address as such other holder shall
have specified to the Company in writing or, if any such other holder shall not
have so specified an address to the Company, then addressed to such other holder
in care of the last holder of such Note which shall have so specified an address
to the Company, and (iii) if to the Company addressed to it at 1271 Avenue of
the Americas, New York, New York 10020. Attention: Senior Vice President -
Financial Operations (together with a copy similarly addressed but marked
Attention: General Counsel), or at such other address as the Company shall have
specified to the holder of each Note in writing; provided, however, that any
such communication to the Company may also, at the option of the holder of any
Note, be delivered by any other reasonable means to the Company at its address
specified above.  

          11J.     Descriptive Headings

. The descriptive headings of the several paragraphs of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.  

          11K.     Satisfaction Requirement

.  If any agreement, certificate or other writing, or any action taken or to be
taken, is by the terms of this Agreement required to be satisfactory to you or
to the Required Holder(s), the determination of such satisfaction shall be made
by you or the Required Holder(s), as the case may be, in the sole and exclusive
judgment (exercised in good faith) of the Person or Persons making such
determination.  

          11L.     Governing Law

. This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
applicable to agreements to be performed wholly therein.  

          11M.     Counterparts

.  This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.  

          

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this letter and return the same to the Company,
whereupon this letter shall become a binding agreement among you and the
Company.          

Very truly yours,

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:  /s/ Alan M. Forster                                               

 

       Alan M. Forster

 

       Vice President and Treasurer

           

The foregoing Agreement is

hereby accepted as of the

date first above written

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

By:  /s/ Gail McDermott                                       

       Gail McDermott

       Title: Vice President

   

PURCHASER SCHEDULE

       

Aggregate Principal
Amount of
Notes to be
Purchased

Note
Denomination

THE PRUDENTIAL INSURANCE COMPANY OF

$25,000,000

$25,000

AMERICA

               

(1)     

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

         

Account No. 050-54-526
Morgan Guaranty Trust Company of New York
23 Wall Street
New York, New York 10015
(ABA No.: 0211-1000-238)

         

Each such wire transfer shall set forth the name of the Company, the full title
(including the coupon rate and final maturity date) of the Notes, a reference to
"INV_______" and the due date and application (as among principal, premium and
interest) of the payment being made

       

(2)

Address for all notices relating to payments:

         

The Prudential Insurance Company of America
c/o Prudential Capital Group
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102-4007
Attention: Manager, Investment Operations

       

(3)

Address for all other communications and notices:

         

The Prudential Insurance Company of America
c/o Prudential Capital Group
One Gateway Center, 11th Floor
7-45 Raymond Boulevard West
Newark, New Jersey 07102-5311

         

Attention: Managing Director

       

(4)

Tax Identification No: 22-1211670

                         

EXHIBIT A

 

[FORM OF NOTE]

THE INTERPUBLIC GROUP OF COMPANIES, INC.

7.91 % SENIOR NOTE DUE MAY 26. 2004

   

No. R-__

___________, 199_

 

$_____________

 

              FOR VALUE RECEIVED, the undersigned, The Interpublic Group of
Companies, Inc. (herein called the "Company"), a Corporation organized and
existing under the laws of the State of Delaware, hereby promises to pay to
_______________, or registered assigns, the principal sum of ____________
Dollars on May 26, 2004 with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance thereof at the rate of 7.91%
per annum from the date hereof, payable semi-annually on the twenty-sixth (26th)
day of May and November in each year, commencing with the first such date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) on any overdue payment (including any overdue prepayment) of
principal and premium and, to the extent permitted by applicable law, each
overdue payment of interest, payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum equal to
9.91%.

 

              Payments of both principal and interest are to be made at the
office of Morgan Guaranty Trust Company of New York, 16 Broad Street, New York,
New York, or at such other place as the holder hereof shall designate to the
Company in writing, in lawful money of the United States of America.

 

              This Note is one of a series of Senior Notes (herein called the
""Notes") issued pursuant to a Note Purchase Agreement, dated as of May 26, 1994
(herein called the "Agreement"), between the Company and The Prudential
Insurance Company of America and is entitled to the benefits thereof.

 

              The Notes are issuable only as registered Notes. This Note is a
registered Note and, as provided in the Agreement, upon surrender of this Note
for registration of transfer, duly endorsed, or accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duty authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.

 

              In case an Event of Default, as defined in the Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner and with the effect provided in the
Agreement.

 

              This Note is intended to be performed in the State of New York and
shall be construed and enforced in accordance with the law of such State.

   

THE INTERPUBLIC GROUP OF

 

    COMPANIES, INC.

         

By __________________________

 

      Vice President and Treasurer

                         

EXHIBIT B-1

                     

May ___, 1994

                   

The Prudential Insurance Company

   of America

Four Gateway Center

100 Mulberry Street

Newark, New Jersey

 

Ladies and Gentlemen;

 

              We have acted as special counsel for The Interpublic Group of
Companies, Inc., a Delaware corporation (the "Company"), in connection with the
Note Purchase Agreement, dated as of May __, 1994 (the "Agreement"), between the
Company and you, providing for the issuance and sale by the Company of
$25,000,000 aggregate principal amount of its Senior Notes due 2004. Unless
otherwise defined herein, capitalized terms shall have the meanings ascribed to
them in the Agreement. This letter is furnished pursuant to paragraph 3B of the
Agreement.

 

              In arriving at the opinions expressed below, we have examined and
relied on the following documents:

       

(a)

an executed copy of the Agreement;

       

(b)

the Note being issued and sold on the data hereof; and

     

              

(c)

the documents delivered to you on the date hereof pursuant to the Agreement.

 

In addition, we have examined or relied on the originals or copies certified or
otherwise identified to our satisfaction of all such corporate records of the
Company and such other instruments and other certificates of public officials,
officers and representatives of the Company and such other persons, and we have
made such investigations of law, as we have deemed appropriate as a basis for
the opinions expressed below. In arriving at the opinions expressed below, we
have assumed and have not verified that the signatures on all documents that we
have examined are genuine. We also have assumed that the Agreement has been duly
authorized, executed and delivered by you and is your legal, valid, binding and
enforceable obligation.

 

              Based on the foregoing, it is our opinion that:

 

              (a)      The Company is validly existing as a corporation in good
standing under the laws of Delaware.

 

              (b)      The execution and delivery of the Agreement have been
duly authorized by all necessary corporate action of the Company, the Agreement
has been duly executed and delivered by the Company and the Agreement
constitutes the legal, valid, binding and enforceable obligation of the Company,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors' rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

              (c)      The execution and delivery of the Notes have been duly
authorized by all necessary corporate action of the Company, the Note being
issued and sold on the date hereof has been duly executed and delivered by the
Company and the Notes are the legal, valid, binding and enforceable obligations
of the Company, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors' rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

              (d)      Under the circumstances contemplated by the Agreement, it
is not necessary, in connection with the offer and sale on the date hereof of
the Notes to you, to register the Notes under the Securities Act of 1933, as
amended, or to qualify an indenture with respect thereto under the Trust
Indenture Act of 1939, as amended. We express no opinion as to when or under
what circumstances you may reoffer or resell the Notes.

 

              (e)      The issuance, sale and purchase of the Notes being
purchased by you under the circumstances contemplated by the Agreement, and any
arranging thereof, do not violate Regulation G (12 CFR 207), Regulation T (12
CFR 220) or Regulation X (12 CFR 224) of the Board of Governors of the Federal
Reserve System.

 

              In giving the foregoing opinions, we express no opinion other than
as to the federal law of the United States of America, the law of the State of
New York and the corporation law of the State of Delaware

 

              We are furnishing this letter to you solely for your benefit and
only you are authorized to rely on this letter in connection with your purchase
of Notes pursuant to the Agreement.

       

Very truly yours,

         

CLEARY, GOTTLIEB, STEEN & HAMILTON

         

By      /s/ Stephen H. Shalen                           

 

               Stephen H. Shalen, a partner

                                                                               
                                     

May __, 1994

               

The Prudential Insurance Company

 

     of America

 

Four Gateway Center

 

100 Mulberry Street

 

Newark, New Jersey 07l02-4007

   

Dear Sirs:

 

              I am General Counsel to The Interpublic Group of Companies, Inc.,
a Delaware corporation (the "Company"), and as such am familiar with the Note
Purchase Agreement, dated as of May __, 1994 (the "Agreement"), between the
Company and you, providing for the issuance and sale by the Company at its
Senior Notes due May __, 2004 in the aggregate principal amount of Twenty-Five
Million Dollars ($25,000,000). Unless otherwise defined herein, capitalized
terms shall have the meanings ascribed to them in the Agreement. This letter is
furnished pursuant to Paragraph 35 of the Agreement.

 

              In arriving at the opinions expressed below, I have examined and
retied on the following documents:

 

              (a) The final copy of the Agreement; and

 

              (b) The Notes being issued and sold on the date hereof.

 

              In addition, I have examined originals or copies, certified or
otherwise identified to my satisfaction, of such documents, corporate records
and other instruments as I have deemed necessary for the purpose of this
opinion. In rendering the opinions expressed below, I have assumed that the
Agreement has been duly authorized, executed and delivered by you and is the
legal, valid, binding and enforceable obligation of you.

 

              Based on the foregoing, I am of the opinion that:

 

                           (a) The Company is a corporation duly organized and
validly existing in good standing under the laws of Delaware. The Company has
the corporate power to carry on its business as now being conducted.

 

                           (b) The execution and delivery of the Agreement have
been duly authorized by all necessary corporate action of the Company, the
Agreement has been duly executed and delivered by the Company and the Agreement
constitutes the legal, valid, binding and enforceable obligation of the Company,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors' rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

                           (c) The execution and delivery of the Notes have been
duly authorized by all necessary corporate action of the Company, the Notes
being issued and sold on the date hereof have been duly executed and delivered
by the Company and the Notes are the legal, valid, binding and enforceable
obligations o the Company, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

                           (d) The execution and delivery by the Company of the
Agreement and the Notes, the issuance and sale of the Notes pursuant to the
Agreement and the compliance by the Company with provisions of the Agreement and
the Notes do not require any consent, approval, authorization, exemption or
other action by or notice to any Court, administrative body or governmental
authority (other than routine filings after the date hereof with the Securities
and Exchange Commission and/or state Blue Sky authorities). The execution and
delivery by the Company of the Agreement and the Notes, the issuance and sale of
the Notes pursuant to the Agreement and the compliance by the Company with the
provisions of the Agreement and the Notes do not conflict with or result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, or result in the creation of any Lien upon any of the properties
or assets of the Company and its Consolidated Subsidiaries pursuant to, any
material agreement or instrument known to me and to which the Company or any
Consolidated Subsidiary is a party or by which any is bound, or the Company's
Restated Certificate of Incorporation as amended or By-Laws or any material
order, judgment, decree, statute, rule or regulation known to me to be
applicable to the Company or any Consolidated Subsidiary of any court or of any
federal or state regulatory body or administrative agency, or other governmental
body or arbitrator, having jurisdiction over the Company or any Consolidated
Subsidiary.

 

                           In giving the foregoing opinions, I express no
opinion other than as to the federal law of the United States of America, the
law of the State of New York and the corporation law of the State of Delaware.

 

                           I am furnishing this letter to you solely for your
benefit and only you are authorized to rely on this letter in connection with
your purchase of Notes pursuant to the Agreement.

   

Very truly yours,

         

          /s/ Christopher Rudge                            

 

Name:    Christopher Rudge

 

Title:      Senior Vice President

 

              and General Counsel



                                                                   

EXHIBIT C

   

AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT

DATED AS OF AUGUST 20, 1991 BY AND AMONG

THE INTERPUBLIC GROUP OF COMPANIES, INC.,

McCANN-ERICKSON ADVERTISING OF CANADA LTD.,

MacLAREN LINTAS INC., THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA AND PRUDENTIAL PROPERTY

AND CASUALTY INSURANCE COMPANY

 

              AMENDMENT No. 4 dated as of May 19, 1994 to a Note Purchase
Agreement dated as of August 20, 1991 (the "Note Purchase Agreement") by and
among The Interpublic Group of Companies, Inc., McCann-Erickson Advertising of
Canada Ltd., MacLaren Lintas Inc., The Prudential Insurance Company of America
and Prudential Property and Casualty Insurance Company.

 

              The parties hereto desire to amend the Note Purchase Agreement
subject to the terms and conditions of this Amendment, as hereinafter provided.
Accordingly, the parties hereto agree as follows:

 

              1.     Definitions. Unless otherwise specifically defined herein,
each term used herein which is defined in the Note Purchase Agreement shall have
the meaning assigned to such term in the Note Purchase Agreement. Each reference
to "hereof," "hereunder," "herein" and "hereby" and each other similar reference
and each reference to "this Note Purchase Agreement" and each other similar
reference contained in the Note Purchase Agreement shall from and after the date
hereof refer to the Note Purchase Agreement as amended hereby.

 

              2.     Amendments.

 

              A.     Clause (i) of Section 5A of the Note Purchase Agreement is
hereby amended to read in its entirety as follows:

 

                       "(i)     as soon as practicable and in any event within
50 days after the end of each quarterly period (other than the last quarterly
period) in each fiscal year, an unaudited consolidated statement of income and
retained earnings and statement of cash flows of the Company and its
Consolidated Subsidiaries for the period from the beginning of the current
fiscal year to the end of such quarterly period, and an unaudited consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarterly period, setting forth in each case in comparative form figures
for the corresponding period in the preceding fiscal year, all in reasonable
detail and certified, subject to changes resulting from year-end adjustments, as
to fairness of presentation, generally accepted accounting principles (other
than as to footnotes) and consistency by the chief financial officer or chief
accounting officer of the Company (except to the extent of any change described
therein and permitted by generally accepted accounting principles);"

 

              B.     Section 6A of the Note Purchase Agreement is hereby amended
to read in its entirety as follows:

 

                       "6A.     Cash Flow to Total Borrowed Funds.     The
Company will not permit the ratio of Cash Flow to Total Borrowed Funds to be
less than 0.25 for any consecutive four quarters, such ratio to be calculated at
the end of each fiscal quarter, on a trailing four quarter basis."

 

              C.     Section 6B of the Note Purchase Agreement is hereby amended
to read in its entirety as follows:

 

                       "6B.     Total Borrowed Funds to Consolidated Net
Worth.     The Company will not permit Total Borrowed Funds to exceed 85% of
Consolidated Net Worth at the end of any quarter."

 

              D.     Section 6C of the Note Purchase Agreement is hereby amended
to read in its entirety as follows:

 

                       "6C.     Minimum Consolidated Net Worth.     The Company
will not permit Consolidated Net Worth at any time to be less than the sum of
(i) $250,000,000 and (ii) 25% of the consolidated net income of the Company for
all fiscal quarters ending on or after December 31, 1990 in which consolidated
net income is a positive number."

 

              E.     The definitions of "Cash Flow" and "Consolidated Net Worth"
set forth in Section 11B of the Note Purchase Agreement are each hereby amended
to read in their entireties as follows:

   

         "'Cash Flow' shall mean the sum of net income (plus any amount by which
net income has been reduced by reason of the recognition of post-retirement and
post-employment benefit costs prior to the period in which such benefits are
paid), depreciation expenses, amortization cists and changes in deferred taxes."

     

         "'Consolidated Net Worth' shall mean, at any date, the consolidated
stockholders' equity of the Company and its Consolidated Subsidiaries as such
appear on the financial statements of the Company determined in accordance with
generally accepted accounting principles ((i) plus any amount by which retained
earnings has been reduced by reason of the recognition of post-retirement and
post-employment benefit costs prior to the period in which such benefits are
paid and (ii) without taking into account the effect of cumulative translation
adjustments)."

 

              3.       Miscellaneous. Except as specifically amended above, the
Note Purchase Agreement shall remain in full force and effect.

 

              4.       Governing Law. This Amendment shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York.

 

              5.       Counterparts. This Amendment may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

         

[Intentionally left blank. Next page is signature page.]

                                                     

               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed as of the date first above written.

     

Very truly yours,

     

THE INTERPUBLIC GROUP

 

    OF COMPANIES, INC.

         

By: ___________________________

 

      Title:

         

McCANN-ERICKSON ADVERTISING

 

    OF CANADA LTD.

     

By: ___________________________

 

      Title:

         

MacLAREN LINTAS INC.

     

By: ___________________________

 

      Title:

         

THE PRUDENTIAL INSURANCE COMPANY

 

    OF AMERICA

     

By: ___________________________

 

      Title: Vice President

         

PRUDENTIAL PROPERTY AND CASUALTY

 

    INSURANCE COMPANY

     

By: ___________________________

 

      Title: Vice President

                                                                   

Exhibit 10(i)(I)

     

AMENDMENT

 

                           AMENDMENT dated as of June 30, 2001 to the Note
Purchase Agreement dated as of May 26, 1994 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 7.91% Senior Notes due 2004 issued
pursuant to the Agreement (the "Notes").

 

                          1.  The Company and the undersigned Holders hereby
agree to the following amendments of the Agreement: 

 

A.  The definitions of "Cash Flow" and "Consolidated Net Worth" are amended to
read in their entirety as follows:

 

              "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs prior to the period in which such benefits are
paid, (ii) non-recurring charges of $62,215,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended December 31, 2000, (iii)
the investment impairment charge of $160,100,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended March 31, 2001, (iv)
non-recurring charges of $274,256,000 recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001; or (v) restructuring and
other merger related charges not in excess of $500,000,000 in the aggregate
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarters
ended September 30, 2001 and December 31, 2001.

 

              "Consolidated Net Worth" shall mean, at any date, the consolidated
stockholders' equity of the Company and its Consolidated Subsidiaries as such
appear on the financial statements of the Company determined in accordance with
generally accepted accounting principles ((i) plus any amount by which retained
earnings has been reduced by reason of the recognition of (A) post-retirement
and post-employment benefit costs prior to the period in which such benefits are
paid, (B) non-recurring charges of $62,215,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended December 31, 2000, (C)
the investment impairment charge of $160,100,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended March 31, 2001, (D)
non-recurring charges of $274,256,000 recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001; or (E) restructuring and
other merger related charges not in excess of $500,000,000 in the aggregate
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarters
ended September 30, 2001 and December 31, 2001)and (ii) without taking into
account the effect of cumulative translation adjustments).

 

B.  From and after the date hereof the interest rate on the Notes shall be 8.01%
per annum and the interest rate "7.91%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "8.01%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 8.01%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 8.01% notwithstanding that the interest rate set out
in such Note shall be 7.91%.

 

                          2.  The amendment set forth in Section 1.A shall be
effective from April 1, 2001 through December 31, 2002 and the Company and the
undersigned Holders agree that the definitions of "Cash Flow" and "Consolidated
Net Worth" effective immediately prior to such amendment shall be effective from
and after January 1, 2003.

 

                          3.  The Company hereby represents and warrants that,
after giving effect to this Amendment, no Default or Event of Default will have
occurred or be continuing. Except as expressly provided herein (and solely with
respect to the period referenced herein and therein), the Agreement shall remain
in full force and effect and this Amendment shall not operate as a waiver of any
right, power or remedy of any Holder, nor constitute a waiver of any provision
of the Agreement.

 

IN WITNESS WHEREOF, each of the Company and the undersigned Holders have caused
this Amendment to be executed by its duly authorized representative as of the
date and year first above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By:      /s/ Steven Berns                                  

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By:      /s/ William C. Pappas                               

 

Name:  William C. Pappas                        

 

Title:   Vice President                               

                                                                               
                                           

Exhibit 10(i)(J)

               

AMENDMENT

   

                             AMENDMENT dated as of June 30, 2001 to the Note
Purchase Agreement dated as of April 28, 1995 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended by an amendment dated August 3, 1995 (the "Agreement"). Capitalized
terms used but not defined herein are used with the meanings given to those
terms in the Agreement and the Notes (as defined below). The persons listed
below as Holders hold at least 66-2/3% of the aggregate outstanding principal
amount of 7.85% Senior Notes due 2005 issued pursuant to the Agreement (the
"Notes").

 

                             1.  The Company and the undersigned Holders hereby
agree to the following amendments of the Agreement:

 

A. The definitions of "Cash Flow" and "Consolidated Net Worth" are amended to
read in their entirety as follows:

 

              "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs prior to the period in which such benefits are
paid, (ii) non-recurring charges of $62,215,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended December 31, 2000, (iii)
the investment impairment charge of $160,100,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended March 31, 2001, (iv)
non-recurring charges of $274,256,000 recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001; or (v) restructuring and
other merger related charges not in excess of $500,000,000 in the aggregate
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarters
ended September 30, 2001 and December 31, 2001.

 

              "Consolidated Net Worth" shall mean, at any date, the consolidated
stockholders' equity of the Company and its Consolidated Subsidiaries as such
appear on the financial statements of the Company determined in accordance with
generally accepted accounting principles ((i) plus any amount by which retained
earnings has been reduced by reason of the recognition of (A) post-retirement
and post-employment benefit costs prior to the period in which such benefits are
paid, (B) non-recurring charges of $62,215,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended December 31, 2000, (C)
the investment impairment charge of $160,100,000 recorded by the Company in
accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarter ended March 31, 2001, (D)
non-recurring charges of $274,256,000 recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001; or (E) restructuring and
other merger related charges not in excess of $500,000,000 in the aggregate
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarters
ended September 30, 2001 and December 31, 2001)and (ii) without taking into
account the effect of cumulative translation adjustments).

 

B. From and after the date hereof the interest rate on the Notes shall be 7.95%
per annum and the interest rate "7.85%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "7.95%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 7.95%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 7.95% notwithstanding that the interest rate set out
in such Note shall be 7.85%.

 

                             2.  The amendment set forth in Section 1.A shall be
effective from April 1, 2001 through December 31, 2002 and the Company and the
undersigned Holders agree that the definitions of "Cash Flow" and "Consolidated
Net Worth" effective immediately prior to such amendment shall be effective from
and after January 1, 2003.

 

                             3.  The Company hereby represents and warrants
that, after giving effect to

this Amendment, no Default or Event of Default will have occurred or be
continuing. Except as expressly provided herein (and solely with respect to the
period referenced herein and therein), the Agreement shall remain in full force
and effect and this Amendment shall not operate as a waiver of any right, power
or remedy of any Holder, nor constitute a waiver of any provision of the
Agreement.

 

                             IN WITNESS WHEREOF, each of the Company and the
undersigned Holders have caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.

   

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                                  

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President                               

                                                       

Exhibit 10(i)(K)

     

AMENDMENT

 

                             AMENDMENT dated as of June 30, 2001 to the Note
Purchase Agreement dated as of October 31, 1996 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 7.31% Senior Notes due 2006 issued
pursuant to the Agreement (the "Notes").

 

                             1.  The Company and the undersigned Holders hereby
agree to the following amendments of the Agreement:

 

A. The definitions of "Cash Flow" and "Consolidated Net Worth" are amended to
read in their entirety as follows:

 

               "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001; or (v) restructuring and
other merger related charges not in excess of $500,000,000 in the aggregate
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarters
ended September 30, 2001 and December 31, 2001.

 

               "Consolidated Net Worth" shall mean, at any date, the
consolidated stockholders' equity of the Company and its Consolidated
Subsidiaries as such appear on the financial statements of the Company
determined in accordance with generally accepted accounting principles ((i) plus
any amount by which retained earnings has been reduced by reason of the
recognition of post-retirement and post-employment benefit costs recognized
prior to the period in which such benefits are paid, (ii) plus, to the extent
such charge occurred during the four fiscal quarters ended immediately prior to
the applicable measurement date, (A) non-recurring charges of $62,215,000
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarter
ended December 31, 2000, (B) the investment impairment charge of $160,100,000
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarter
ended March 31, 2001, (C) non-recurring charges of $274,256,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended June 30, 2001,
or (D) restructuring and other merger related charges not in excess of
$500,000,000 in the aggregate recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarters ended September 30, 2001 and December 31, 2001;
and (iii) without taking into account the effect of cumulative translation
adjustments).

 

B. From and after the date hereof the interest rate on the Notes shall be 7.41%
per annum and the interest rate "7.31%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "7.41%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 7.41%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 7.41% notwithstanding that the interest rate set out
in such Note shall be 7.31%.

 

                             2.  The amendment set forth in Section 1.A shall be
effective from April 1, 2001 through December 31, 2002 and the Company and the
undersigned Holders agree that the definitions of "Cash Flow" and "Consolidated
Net Worth" effective immediately prior to such amendment shall be effective from
and after January 1, 2003.

 

                             3.  The Company hereby represents and warrants
that, after giving effect to

this Amendment, no Default or Event of Default will have occurred or be
continuing. Except as expressly provided herein (and solely with respect to the
period referenced herein and therein), the Agreement shall remain in full force
and effect and this Amendment shall not operate as a waiver of any right, power
or remedy of any Holder, nor constitute a waiver of any provision of the
Agreement.

 

                             4.  This Amendment shall be effective as of the
date first above written and the Agreement shall be deemed amended upon (i)
payment to the Holders of an aggregate amount of $10,000 and (ii) delivery to
the Holders of a fully executed copy of this Agreement.

 

                             IN WITNESS WHEREOF, each of the Company and the
undersigned Holders have caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.

   

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                    

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President                               

                                                         

Exhibit 10(i)(L)

     

AMENDMENT

 

                             AMENDMENT dated as of June 30, 2001 to the Note
Purchase Agreement dated as of August 18, 1997 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 6.99% Senior Notes due 2007 issued
pursuant to the Agreement (the "Notes").

 

                           1.  The Company and the undersigned Holders hereby
agree to the following amendments of the Agreement:  

 

A.  The definitions of "Cash Flow" and "Consolidated Net Worth" are amended to
read in their entirety as follows:

 

               "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001; or (v) restructuring and
other merger related charges not in excess of $500,000,000 in the aggregate
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarters
ended September 30, 2001 and December 31, 2001.

 

               "Consolidated Net Worth" shall mean, at any date, the
consolidated stockholders' equity of the Company and its Consolidated
Subsidiaries as such appear on the financial statements of the Company
determined in accordance with generally accepted accounting principles ((i) plus
any amount by which retained earnings has been reduced by reason of the
recognition of post-retirement and post-employment benefit costs recognized
prior to the period in which such benefits are paid, (ii) plus, to the extent
such charge occurred during the four fiscal quarters ended immediately prior to
the applicable measurement date, (A) non-recurring charges of $62,215,000
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarter
ended December 31, 2000, (B) the investment impairment charge of $160,100,000
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarter
ended March 31, 2001, (C) non-recurring charges of $274,256,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended June 30, 2001,
or (D) restructuring and other merger related charges not in excess of
$500,000,000 in the aggregate recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarters ended September 30, 2001 and December 31, 2001;
and (iii) without taking into account the effect of cumulative translation
adjustments).

 

B.  From and after the date hereof the interest rate on the Notes shall be 7.09%
per annum and the interest rate "6.99%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "7.09%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 7.09%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 7.09% notwithstanding that the interest rate set out
in such Note shall be 6.99%.

 

                           2.  The amendment set forth in Section 1.A shall be
effective from April 1, 2001 through December 31, 2002 and the Company and the
undersigned Holders agree that the definitions of "Cash Flow" and "Consolidated
Net Worth" effective immediately prior to such amendment shall be effective from
and after January 1, 2003.

 

                           3.  The Company hereby represents and warrants that,
after giving effect to this Amendment, no Default or Event of Default will have
occurred or be continuing. Except as expressly provided herein (and solely with
respect to the period referenced herein and therein), the Agreement shall remain
in full force and effect and this Amendment shall not operate as a waiver of any
right, power or remedy of any Holder, nor constitute a waiver of any provision
of the Agreement.

 

                           4.  This Amendment shall be effective as of the date
first above written and the Agreement shall be deemed amended upon (i) payment
to the Holders of an aggregate amount of $10,000 and (ii) delivery to the
Holders of a fully executed copy of this Agreement.

 

                           IN WITNESS WHEREOF, each of the Company and the
undersigned Holders have caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                 

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President                               

                                                   

Exhibit 10(i)(M)

       

AMENDMENT

 

                             AMENDMENT dated as of June 30, 2001 to the Note
Purchase Agreement dated as of January 21, 1999 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America
(the "Agreement"). Capitalized terms used but not defined herein are used with
the meanings given to those terms in the Agreement and the Notes (as defined
below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 5.95% Senior Notes due 2009 issued
pursuant to the Agreement (the "Notes").

 

                             1.  The Company and the undersigned Holders hereby
agree to the following amendments of the Agreement:

 

A.  The definitions of "Cash Flow" and "Consolidated Net Worth" are amended to
read in their entirety as follows:

 

              "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001; or (v) restructuring and
other merger related charges not in excess of $500,000,000 in the aggregate
recorded by the Company in accordance with generally accepted accounting
principles in the financial statements of the Company for the fiscal quarters
ended September 30, 2001 and December 31, 2001.

 

              "Consolidated Net Worth" shall mean, at any date, the consolidated
stockholders' equity of the Company and its Consolidated Subsidiaries as such
appear on the financial statements of the Company determined in accordance with
generally accepted accounting principles ((i) plus any amount by which retained
earnings has been reduced by reason of the recognition of post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) plus, to the extent such charge occurred during the four
fiscal quarters ended immediately prior to the applicable measurement date, (A)
non-recurring charges of $62,215,000 recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended December 31, 2000, (B) the investment
impairment charge of $160,100,000 recorded by the Company in accordance with
generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended March 31, 2001, (C) non-recurring charges
of $274,256,000 recorded by the Company in accordance with generally accepted
accounting principles in the financial statements of the Company for the fiscal
quarter ended June 30, 2001, or (D) restructuring and other merger related
charges not in excess of $500,000,000 in the aggregate recorded by the Company
in accordance with generally accepted accounting principles in the financial
statements of the Company for the fiscal quarters ended September 30, 2001 and
December 31, 2001; and (iii) without taking into account the effect of
cumulative translation adjustments).

 

B.  From and after the date hereof the interest rate on the Notes shall be 6.05%
per annum and the interest rate "5.95%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "6.05%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 6.05%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 6.05% notwithstanding that the interest rate set out
in such Note shall be 5.95%.

 

                             2.  The amendment set forth in Section 1.A shall be
effective from April 1, 2001 through December 31, 2002 and the Company and the
undersigned Holders agree that the definitions of "Cash Flow" and "Consolidated
Net Worth" effective immediately prior to such amendment shall be effective from
and after January 1, 2003.

 

                             3.  The Company hereby represents and warrants
that, after giving effect to

this Amendment, no Default or Event of Default will have occurred or be
continuing. Except as expressly provided herein (and solely with respect to the
period referenced herein and therein), the Agreement shall remain in full force
and effect and this Amendment shall not operate as a waiver of any right, power
or remedy of any Holder, nor constitute a waiver of any provision of the
Agreement.

 

                             4.  This Amendment shall be effective as of the
date first above written and the Agreement shall be deemed amended upon (i)
payment to the Holders of an aggregate amount of $10,000 and (ii) delivery to
the Holders of a fully executed copy of this Agreement.

 

                             IN WITNESS WHEREOF, each of the Company and the
undersigned Holders have caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                  

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President

                                               

Exhibit 10(i)(N)

EXECUTION COPY

   

AMENDMENT AND WAIVER AGREEMENT

 

                             AMENDMENT AND WAIVER AGREEMENT dated as of June 30,
2002 to the Note Purchase Agreement dated as of May 26, 1994 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
8.01% Senior Notes due 2004 issued pursuant to the Agreement (the "Notes").

 

                             1.  The Company and the undersigned Holders hereby
agree to the following amendment of the Agreement:

 

A. The definition of "Cash Flow" is amended to read in its entirety as follows:

 

              "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001, (v) restructuring and other
merger related charges not in excess of $500,000,000 in the aggregate recorded
by the Company in accordance with generally accepted accounting principles in
the financial statements of the Company for the fiscal quarters ended September
30, 2001 and December 31, 2001 and (vi) non-cash charges related to investment
impairment and write-offs of uncollectible debt incurred by the Company in an
aggregate amount of no more than $28,600,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis.

 

B.  Section 6B is amended to read in its entirety as follows:

 

              6B.  Total Borrowed Funds to Consolidated Net Worth. The Company
will not permit Total Borrowed Funds to exceed (i) 93% of Consolidated Net Worth
at the end of the fiscal quarter ending September 30, 2002 or (ii) 85% of
Consolidated Net Worth at the end of any other quarter.

 

C.  From and after July 1, 2002 the interest rate on the Notes shall be 8.51%
per annum and the interest rate "8.01%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "8.51%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 8.51%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 8.51% notwithstanding that the interest rate set out
in such Note shall be 8.01%.

 

                             2.  Subject to the provisions of Section 3 below,
the amendment set forth in Section 1.A shall be effective from June 30, 2002
through March 31, 2003 and the Company and the undersigned Holders agree that
the definition of "Cash Flow" applicable and effective on March 31, 2001 shall
be restored, deemed reinstated and effective as if expressly set forth herein
from and after April 1, 2003.

 

                             3.  In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and the inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $97,100,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                             4.  The Company hereby represents and warrants
that, after giving effect to this Amendment and Waiver Agreement, no Default or
Event of Default will have occurred or be continuing. Except as expressly
provided herein (and solely with respect to any applicable period referenced
herein), the Agreement shall remain in full force and effect and this Amendment
and Waiver Agreement shall not operate as a waiver of any right, power or remedy
of any Holder, nor constitute a waiver of any provision of the Agreement.

 

                             5.  In consideration for the amendment set forth in
Section 1.B, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.125%.

 

                             6.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                             7.  This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                             8.  Each of the Holders agrees to keep
confidential, in accordance with Section 11H of the Agreement, all information
disclosed by the Company to the Holders in connection with this Amendment and
Waiver Agreement relating to the subject matter hereof (other than any such
information which was publicly known or otherwise known to such Holder at the
time of disclosure, or (ii) which subsequently becomes publicly known through no
act or omission by such Holder).

 

                             9.  This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                             IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                    

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President

           

Exhibit 10(i)(O)

EXECUTION COPY

   

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of June 30,
2002 to the Note Purchase Agreement dated as of April 28, 1995 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
7.95% Senior Notes due 2005 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendment of the Agreement:

 

A.  The definition of "Cash Flow" is amended to read in its entirety as follows:

 

             "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001, (v) restructuring and other
merger related charges not in excess of $500,000,000 in the aggregate recorded
by the Company in accordance with generally accepted accounting principles in
the financial statements of the Company for the fiscal quarters ended September
30, 2001 and December 31, 2001 and (vi) non-cash charges related to investment
impairment and write-offs of uncollectible debt incurred by the Company in an
aggregate amount of no more than $28,600,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis. 

 

B.  Section 6B is amended to read in its entirety as follows:

 

             6B.  Total Borrowed Funds to Consolidated Net Worth. The Company
will not permit Total Borrowed Funds to exceed (i) 93% of Consolidated Net Worth
at the end of the fiscal quarter ending September 30, 2002 or (ii) 85% of
Consolidated Net Worth at the end of any other quarter.

 

C.  From and after July 1, 2002 the interest rate on the Notes shall be 8.45%
per annum and the interest rate "7.95%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "8.45%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 8.45%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 8.45% notwithstanding that the interest rate set out
in such Note shall be 7.95%.

 

                            2.  Subject to the provisions of Section 3 below,
the amendment set forth in Section 1.A shall be effective from June 30, 2002
through March 31, 2003 and the Company and the undersigned Holders agree that
the definition of "Cash Flow" applicable and effective on March 31, 2001 shall
be restored, deemed reinstated and effective as if expressly set forth herein
from and after April 1, 2003.

 

                            3.  In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and the inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $97,100,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            4.  The Company hereby represents and warrants that,
after giving effect to this Amendment and Waiver Agreement, no Default or Event
of Default will have occurred or be continuing. Except as expressly provided
herein (and solely with respect to any applicable period referenced herein), the
Agreement shall remain in full force and effect and this Amendment and Waiver
Agreement shall not operate as a waiver of any right, power or remedy of any
Holder, nor constitute a waiver of any provision of the Agreement.

 

                            5.  In consideration for the amendment set forth in
Section 1.B, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.125%.

 

                            6.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            7.  This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            8.  Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            9.  This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                   

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President

         

Exhibit 10(i)(P)

EXECUTION COPY

   

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of June 30,
2002 to the Note Purchase Agreement dated as of October 31, 1996 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
7.41% Senior Notes due 2006 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendment of the Agreement:

 

A.  The definition of "Cash Flow" is amended to read in its entirety as follows:

 

              "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001, (v) restructuring and other
merger related charges not in excess of $500,000,000 in the aggregate recorded
by the Company in accordance with generally accepted accounting principles in
the financial statements of the Company for the fiscal quarters ended September
30, 2001 and December 31, 2001 and (vi) non-cash charges related to investment
impairment and write-offs of uncollectible debt incurred by the Company in an
aggregate amount of no more than $28,600,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis.

 

B.  Section 6B is amended to read in its entirety as follows:

 

              6B.  Total Borrowed Funds to Consolidated Net Worth. The Company
will not permit Total Borrowed Funds to exceed (i) 93% of Consolidated Net Worth
at the end of the fiscal quarter ending September 30, 2002 or (ii) 85% of
Consolidated Net Worth at the end of any other quarter.

 

C.  From and after July 1, 2002 the interest rate on the Notes shall be 7.91%
per annum and the interest rate "7.41%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "7.91%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 7.91%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 7.91% notwithstanding that the interest rate set out
in such Note shall be 7.41%.

 

                            2.  Subject to the provisions of Section 3 below,
the amendment set forth in Section 1.A shall be effective from June 30, 2002
through March 31, 2003 and the Company and the undersigned Holders agree that
the definition of "Cash Flow" applicable and effective on March 31, 2001 shall
be restored, deemed reinstated and effective as if expressly set forth herein
from and after April 1, 2003.

 

                            3.  In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and the inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $97,100,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            4.  The Company hereby represents and warrants that,
after giving effect to this Amendment and Waiver Agreement, no Default or Event
of Default will have occurred or be continuing. Except as expressly provided
herein (and solely with respect to any applicable period referenced herein), the
Agreement shall remain in full force and effect and this Amendment and Waiver
Agreement shall not operate as a waiver of any right, power or remedy of any
Holder, nor constitute a waiver of any provision of the Agreement.

 

                            5.  In consideration for the amendment set forth in
Section 1.B, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.125%.

 

                            6.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            7.  This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            8.  Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            9.  This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                 

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President

         

Exhibit 10(i)(Q)

EXECUTION COPY

 

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of June 30,
2002 to the Note Purchase Agreement dated as of August 18, 1997 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
7.09% Senior Notes due 2007 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendment of the Agreement:

 

A.  The definition of "Cash Flow" is amended to read in its entirety as follows:

 

              "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001, (v) restructuring and other
merger related charges not in excess of $500,000,000 in the aggregate recorded
by the Company in accordance with generally accepted accounting principles in
the financial statements of the Company for the fiscal quarters ended September
30, 2001 and December 31, 2001 and (vi) non-cash charges related to investment
impairment and write-offs of uncollectible debt incurred by the Company in an
aggregate amount of no more than $28,600,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis.

 

B.  Section 6B is amended to read in its entirety as follows:

 

            6B.  Total Borrowed Funds to Consolidated Net Worth. The Company
will not permit Total Borrowed Funds to exceed (i) 93% of Consolidated Net Worth
at the end of the fiscal quarter ending September 30, 2002 or (ii) 85% of
Consolidated Net Worth at the end of any other quarter.  

 

C.  From and after July 1, 2002 the interest rate on the Notes shall be 7.59%
per annum and the interest rate "7.09%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "7.59%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 7.59%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 7.59% notwithstanding that the interest rate set out
in such Note shall be 7.09%.

 

                            2.  Subject to the provisions of Section 3 below,
the amendment set forth in Section 1.A shall be effective from June 30, 2002
through March 31, 2003 and the Company and the undersigned Holders agree that
the definition of "Cash Flow" applicable and effective on March 31, 2001 shall
be restored, deemed reinstated and effective as if expressly set forth herein
from and after April 1, 2003.

 

                            3.  In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and the inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $97,100,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            4.  The Company hereby represents and warrants that,
after giving effect to this Amendment and Waiver Agreement, no Default or Event
of Default will have occurred or be continuing. Except as expressly provided
herein (and solely with respect to any applicable period referenced herein), the
Agreement shall remain in full force and effect and this Amendment and Waiver
Agreement shall not operate as a waiver of any right, power or remedy of any
Holder, nor constitute a waiver of any provision of the Agreement.

 

                            5.  In consideration for the amendment set forth in
Section 1.B, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.125%.

 

                            6.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            7.  This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            8.  Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            9.  This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                   

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President

       

Exhibit 10(i)(R)

EXECUTION COPY

 

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of June 30,
2002 to the Note Purchase Agreement dated as of January 21, 1999 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
6.05% Senior Notes due 2009 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendment of the Agreement:

 

A.  The definition of "Cash Flow" is amended to read in its entirety as follows:

 

              "Cash Flow" shall mean the sum of net income, depreciation
expenses, amortization costs and changes in deferred taxes plus to the extent
deducted in the calculation of net income for any period (i) post-retirement and
post-employment benefit costs recognized prior to the period in which such
benefits are paid, (ii) non-recurring charges of $62,215,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended December 31,
2000, (iii) the investment impairment charge of $160,100,000 recorded by the
Company in accordance with generally accepted accounting principles in the
financial statements of the Company for the fiscal quarter ended March 31, 2001,
(iv) non-recurring charges of $274,256,000 recorded by the Company in accordance
with generally accepted accounting principles in the financial statements of the
Company for the fiscal quarter ended June 30, 2001, (v) restructuring and other
merger related charges not in excess of $500,000,000 in the aggregate recorded
by the Company in accordance with generally accepted accounting principles in
the financial statements of the Company for the fiscal quarters ended September
30, 2001 and December 31, 2001 and (vi) non-cash charges related to investment
impairment and write-offs of uncollectible debt incurred by the Company in an
aggregate amount of no more than $28,600,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis.

 

B.  Section 6B is amended to read in its entirety as follows:

 

              6B.  Total Borrowed Funds to Consolidated Net Worth. The Company
will not permit Total Borrowed Funds to exceed (i) 93% of Consolidated Net Worth
at the end of the fiscal quarter ending September 30, 2002 or (ii) 85% of
Consolidated Net Worth at the end of any other quarter.

 

C.  From and after July 1, 2002 the interest rate on the Notes shall be 6.55%
per annum and the interest rate "6.05%" shall be deleted each and every time it
appears in the Agreement or the Notes and replaced with "6.55%." The Company
hereby agrees to execute and deliver to each Holder who shall request the same,
upon surrender to the Company of the outstanding Note held by such Holder, a new
Note in the same principal amount as the surrendered Note, but having an
interest rate of 6.55%. Until so exchanged, the interest rate on all outstanding
Notes shall be deemed to be 6.55% notwithstanding that the interest rate set out
in such Note shall be 6.05%.

 

                           2.  Subject to the provisions of Section 3 below, the
amendment set forth in Section 1.A shall be effective from June 30, 2002 through
March 31, 2003 and the Company and the undersigned Holders agree that the
definition of "Cash Flow" applicable and effective on March 31, 2001 shall be
restored, deemed reinstated and effective as if expressly set forth herein from
and after April 1, 2003. 

 

                            3.  In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and the inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $97,100,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            4.  The Company hereby represents and warrants that,
after giving effect to this Amendment and Waiver Agreement, no Default or Event
of Default will have occurred or be continuing. Except as expressly provided
herein (and solely with respect to any applicable period referenced herein), the
Agreement shall remain in full force and effect and this Amendment and Waiver
Agreement shall not operate as a waiver of any right, power or remedy of any
Holder, nor constitute a waiver of any provision of the Agreement.

 

                            5.  In consideration for the amendment set forth in
Section 1.B, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.125%.

 

                            6.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            7.  This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            8.  Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            9.  This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

     

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                    

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

     

By: /s/ William C. Pappas                         

 

Name:  William C. Pappas                        

 

Title:   Vice President

           

Exhibit 10(i)(S)

EXECUTION COPY

 

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of September
30, 2002 to the Note Purchase Agreement dated as of May 26, 1994 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
8.51% Senior Notes due 2004 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendments to the Agreement:

   

              (a)  Paragraph 5 of the Agreement is amended by adding to the end
thereof a new subsection 5H to read as follows:

                            

 

           "5H.    Subsequent Amendment. The Company shall use best efforts to
deliver to the holders of the Notes a duly executed amendment to the Agreement
(in form and substance reasonably acceptable to the Required Holders and the
Company) on or before January 15, 2003, which amendment will include, without
limitation, limitations on the ability of the Company and its Consolidated
Subsidiaries (i) to make acquisitions or investments, (ii) to make capital
expenditures, (iii) to declare or pay dividends, and (iv) to repurchase shares
or other debt securities; provided that none of such limitations shall be more
restrictive than the corresponding provisions contained in the Company's (a)
Five-Year Credit Agreement with Citibank, N.A., as agent, and the other lenders
party thereto, dated as of June 27, 2000, as amended, supplemented and in effect
as of the date of such amendment to the Agreement and (b) 364-Day Credit
Agreement with Citibank, N.A., as agent, and the other lenders party thereto,
dated as of May 16, 2002, as amended, supplemented and in effect as of the date
of such amendment to the Agreement (together, the "Amended Citibank
Agreements"); and provided further that, so long as Standard & Poor's' and
Moody's Investors Service, Inc.'s ratings for the Company's long-term senior
unsecured debt are at least BBB- and Baa3, respectively (and, if such ratings
are BBB- and Baa3, respectively, they are not the subject of a credit watch with
negative outlook), such limitations shall, automatically and without further
action by the Company (except as set forth below) or the Holders, be amended to
reflect (x) any amendments or new provisions that make the terms of such
corresponding limitations in the Amended Citibank Agreements, or in any credit
agreement that replaces either or both of the Amended Citibank Agreements in its
or their entirety, less restrictive and (y) the elimination in whole or in part
of such limitations in the Amended Citibank Agreements or any such replacement
agreement. Any such automatic amendment to this Agreement shall be effective as
of the date of, and upon delivery by the Company to the Holders of an executed
copy of, any amendment or agreement referenced in clause (x) or (y) above."   

     

              (b) Paragraph 6 of the Agreement is amended by adding to the end
thereof a new subsection 6F to read as follows:

 

           "6F.     Related Amendments. Until the date of delivery of the
amendment referred to in Paragraph 5H, the Company will not amend, modify or
change in any manner its (a) Five-Year Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of June 27, 2000 (as
amended, supplemented and in effect as of the date hereof, the "Five-Year
Citibank Agreement"), (b) 364-Day Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of May 16, 2002 (as
amended, supplemented and in effect as of the date hereof, the "364-Day Citibank
Agreement"), or (c) any other long-term Debt of the Company, in each case to
shorten the maturity or amortization thereof, or prepay any amounts under the
foregoing (other than (x) in connection with a refinancing thereof with Debt
having a maturity no sooner than the maturity of such refinanced Debt or (y)
prepayments pursuant to the terms of the Five-Year Citibank Agreement and the
364-Day Citibank Agreement )."

     

              (c)  From and after November 13, 2002 the interest rate on the
Notes shall be 9.51% per annum and the interest rate "8.51%" shall be deleted
each and every time it appears in the Agreement or the Notes and replaced with
"9.51%." The Company hereby agrees to execute and deliver to each Holder who
shall request the same, upon surrender to the Company of the outstanding Note
held by such Holder, a new Note in the same principal amount as the surrendered
Note, but having an interest rate of 9.51%. Until so exchanged, the interest
rate on all outstanding Notes shall be deemed to be 9.51%, notwithstanding any
other interest rate set out in such Note.

   

                            2.    Except as expressly provided herein (and
solely with respect to any applicable period referenced herein), the Agreement
shall remain in full force and effect and this Amendment and Waiver Agreement
shall not operate as a waiver of any right, power or remedy of any Holder, nor
constitute a waiver of any provision of the Agreement.

 

                            3.    In reliance upon the Company's representations
in Section 4 below, the Required Holders (a) waive any violations of Section 6B
of the Agreement occurring at the end of the fiscal quarter ended September 30,
2002, and (b) acknowledge and agree with the Company that any bank overdraft
obligations of the Company and its Consolidated Subsidiaries outstanding during
any period prior to (and including any period ended on) September 30, 2002,
shall be excluded from Total Borrowed Funds.

 

                            4.    In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and any inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $190,000,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            5.    As inducement for the waivers and amendments
set forth in Sections 3 and 4, the Company hereby represents and warrants that:

   

(a)       At the end of the fiscal quarter ended on September 30, 2002, Total
Borrowed Funds did not exceed 107.0% of Consolidated Net Worth.

     

(b)       After giving effect to this Amendment and Waiver Agreement, no Default
or Event of Default will have occurred or be continuing.

     

(c)       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

     

(d)       The execution, delivery and performance by the Company of this
Amendment and Waiver Agreement, are within the Company 's corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation of the Company or of any judgment,
injunction, order, decree, material agreement or other instrument binding upon
the Company or result in the creation or imposition of any Lien on any asset of
the Company or any of its Consolidated Subsidiaries.

     

(e)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment and Waiver Agreement.

     

(f)       This Amendment and Waiver Agreement has been duly executed and
delivered by the Company. This Amendment and Waiver Agreement is the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

     

(g)       There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a material adverse effect
on (x) the business, financial condition or results of operations of the Company
and its Consolidated Subsidiaries taken as a whole, (y) the rights and remedies
of the Holders under the Agreement or any Note or (z) the ability of the Company
to perform its obligations under the Agreement or any Note or (ii) purports to
affect the legality, validity or enforceability of this Amendment and Waiver
Agreement or the consummation of the transactions contemplated hereby.

   

                            6. In consideration for the waiver set forth in
Section 2, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.15%.

 

                            7. The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            8. This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            9. Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
(i) which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            10. This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

   

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                     

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

         

By: /s/ William C. Pappas                                

 

Name:  William C. Pappas

 

Title:  Vice President

 

     

By: /s/ William C. Pappas                              

 

Name: William C. Pappas

 

Title: Vice President

 

Exhibit 10(i)(T)

EXECUTION COPY

 

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of September
30, 2002 to the Note Purchase Agreement dated as of April 28, 1995 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
8.45% Senior Notes due 2005 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendments to the Agreement:

   

              (a)  Paragraph 5 of the Agreement is amended by adding to the end
thereof a new subsection 5H to read as follows:

                            

 

           "5H.     Subsequent Amendment. The Company shall use best efforts to
deliver to the holders of the Notes a duly executed amendment to the Agreement
(in form and substance reasonably acceptable to the Required Holders and the
Company) on or before January 15, 2003, which amendment will include, without
limitation, limitations on the ability of the Company and its Consolidated
Subsidiaries (i) to make acquisitions or investments, (ii) to make capital
expenditures, (iii) to declare or pay dividends, and (iv) to repurchase shares
or other debt securities; provided that none of such limitations shall be more
restrictive than the corresponding provisions contained in the Company's (a)
Five-Year Credit Agreement with Citibank, N.A., as agent, and the other lenders
party thereto, dated as of June 27, 2000, as amended, supplemented and in effect
as of the date of such amendment to the Agreement and (b) 364-Day Credit
Agreement with Citibank, N.A., as agent, and the other lenders party thereto,
dated as of May 16, 2002, as amended, supplemented and in effect as of the date
of such amendment to the Agreement (together, the "Amended Citibank
Agreements"); and provided further that, so long as Standard & Poor's' and
Moody's Investors Service, Inc.'s ratings for the Company's long-term senior
unsecured debt are at least BBB- and Baa3, respectively (and, if such ratings
are BBB- and Baa3, respectively, they are not the subject of a credit watch with
negative outlook), such limitations shall, automatically and without further
action by the Company (except as set forth below) or the Holders, be amended to
reflect (x) any amendments or new provisions that make the terms of such
corresponding limitations in the Amended Citibank Agreements, or in any credit
agreement that replaces either or both of the Amended Citibank Agreements in its
or their entirety, less restrictive and (y) the elimination in whole or in part
of such limitations in the Amended Citibank Agreements or any such replacement
agreement. Any such automatic amendment to this Agreement shall be effective as
of the date of, and upon delivery by the Company to the Holders of an executed
copy of, any amendment or agreement referenced in clause (x) or (y) above."

     

              (b) Paragraph 6 of the Agreement is amended by adding to the end
thereof a new subsection 6F to read as follows:

     

           "6F.     Related Amendments. Until the date of delivery of the
amendment referred to in Paragraph 5H, the Company will not amend, modify or
change in any manner its (a) Five-Year Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of June 27, 2000 (as
amended, supplemented and in effect as of the date hereof, the "Five-Year
Citibank Agreement"), (b) 364-Day Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of May 16, 2002 (as
amended, supplemented and in effect as of the date hereof, the "364-Day Citibank
Agreement"), or (c) any other long-term Debt of the Company, in each case to
shorten the maturity or amortization thereof, or prepay any amounts under the
foregoing (other than (x) in connection with a refinancing thereof with Debt
having a maturity no sooner than the maturity of such refinanced Debt or (y)
prepayments pursuant to the terms of the Five-Year Citibank Agreement and the
364-Day Citibank Agreement )."

     

              (c)  From and after November 13, 2002 the interest rate on the
Notes shall be 9.45% per annum and the interest rate "8.45%" shall be deleted
each and every time it appears in the Agreement or the Notes and replaced with
"9.45%." The Company hereby agrees to execute and deliver to each Holder who
shall request the same, upon surrender to the Company of the outstanding Note
held by such Holder, a new Note in the same principal amount as the surrendered
Note, but having an interest rate of 9.45%. Until so exchanged, the interest
rate on all outstanding Notes shall be deemed to be 9.45%, notwithstanding any
other interest rate set out in such Note.

   

                            2.    Except as expressly provided herein (and
solely with respect to any applicable period referenced herein), the Agreement
shall remain in full force and effect and this Amendment and Waiver Agreement
shall not operate as a waiver of any right, power or remedy of any Holder, nor
constitute a waiver of any provision of the Agreement.

 

                            3.    In reliance upon the Company's representations
in Section 4 below, the Required Holders (a) waive any violations of Section 6B
of the Agreement occurring at the end of the fiscal quarter ended September 30,
2002, and (b) acknowledge and agree with the Company that any bank overdraft
obligations of the Company and its Consolidated Subsidiaries outstanding during
any period prior to (and including any period ended on) September 30, 2002,
shall be excluded from Total Borrowed Funds.

 

                            4.    In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and any inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $190,000,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            5.    As inducement for the waivers and amendments
set forth in Sections 3 and 4, the Company hereby represents and warrants that:

   

(a)       At the end of the fiscal quarter ended on September 30, 2002, Total
Borrowed Funds did not exceed 107.0% of Consolidated Net Worth.

     

(b)       After giving effect to this Amendment and Waiver Agreement, no Default
or Event of Default will have occurred or be continuing.

     

(c)       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

     

(d)       The execution, delivery and performance by the Company of this
Amendment and Waiver Agreement, are within the Company 's corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation of the Company or of any judgment,
injunction, order, decree, material agreement or other instrument binding upon
the Company or result in the creation or imposition of any Lien on any asset of
the Company or any of its Consolidated Subsidiaries.

     

(e)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment and Waiver Agreement.

     

(f)       This Amendment and Waiver Agreement has been duly executed and
delivered by the Company. This Amendment and Waiver Agreement is the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

     

(g)       There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a material adverse effect
on (x) the business, financial condition or results of operations of the Company
and its Consolidated Subsidiaries taken as a whole, (y) the rights and remedies
of the Holders under the Agreement or any Note or (z) the ability of the Company
to perform its obligations under the Agreement or any Note or (ii) purports to
affect the legality, validity or enforceability of this Amendment and Waiver
Agreement or the consummation of the transactions contemplated hereby.

   

                            6. In consideration for the waiver set forth in
Section 2, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.15%.

 

                            7. The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            8. This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            9. Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
(i) which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            10. This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.



                            

   

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                     

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

         

By: /s/ William C. Pappas                                

 

Name:  William C. Pappas

 

Title:  Vice President

     

Exhibit 10(i)(U)

EXECUTION COPY

 

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of September
30, 2002 to the Note Purchase Agreement dated as of October 31, 1996 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
7.91% Senior Notes due 2006 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendments to the Agreement:

   

              (a)  Paragraph 5 of the Agreement is amended by adding to the end
thereof a new subsection 5H to read as follows:

                            

 

           "5H.     Subsequent Amendment. The Company shall use best efforts to
deliver to the holders of the Notes a duly executed amendment to the Agreement
(in form and substance reasonably acceptable to the Required Holders and the
Company) on or before January 15, 2003, which amendment will include, without
limitation, limitations on the ability of the Company and its Consolidated
Subsidiaries (i) to make acquisitions or investments, (ii) to make capital
expenditures, (iii) to declare or pay dividends, and (iv) to repurchase shares
or other debt securities; provided that none of such limitations shall be more
restrictive than the corresponding provisions contained in the Company's (a)
Five-Year Credit Agreement with Citibank, N.A., as agent, and the other lenders
party thereto, dated as of June 27, 2000, as amended, supplemented and in effect
as of the date of such amendment to the Agreement and (b) 364-Day Credit
Agreement with Citibank, N.A., as agent, and the other lenders party thereto,
dated as of May 16, 2002, as amended, supplemented and in effect as of the date
of such amendment to the Agreement (together, the "Amended Citibank
Agreements"); and provided further that, so long as Standard & Poor's' and
Moody's Investors Service, Inc.'s ratings for the Company's long-term senior
unsecured debt are at least BBB- and Baa3, respectively (and, if such ratings
are BBB- and Baa3, respectively, they are not the subject of a credit watch with
negative outlook), such limitations shall, automatically and without further
action by the Company (except as set forth below) or the Holders, be amended to
reflect (x) any amendments or new provisions that make the terms of such
corresponding limitations in the Amended Citibank Agreements, or in any credit
agreement that replaces either or both of the Amended Citibank Agreements in its
or their entirety, less restrictive and (y) the elimination in whole or in part
of such limitations in the Amended Citibank Agreements or any such replacement
agreement. Any such automatic amendment to this Agreement shall be effective as
of the date of, and upon delivery by the Company to the Holders of an executed
copy of, any amendment or agreement referenced in clause (x) or (y) above."

     

              (b) Paragraph 6 of the Agreement is amended by adding to the end
thereof a new subsection 6F to read as follows:

     

           "6F.     "6F. Related Amendments. Until the date of delivery of the
amendment referred to in Paragraph 5H, the Company will not amend, modify or
change in any manner its (a) Five-Year Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of June 27, 2000 (as
amended, supplemented and in effect as of the date hereof, the "Five-Year
Citibank Agreement"), (b) 364-Day Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of May 16, 2002 (as
amended, supplemented and in effect as of the date hereof, the "364-Day Citibank
Agreement"), or (c) any other long-term Debt of the Company, in each case to
shorten the maturity or amortization thereof, or prepay any amounts under the
foregoing (other than (x) in connection with a refinancing thereof with Debt
having a maturity no sooner than the maturity of such refinanced Debt or (y)
prepayments pursuant to the terms of the Five-Year Citibank Agreement and the
364-Day Citibank Agreement )."

     

              (c)  From and after November 13, 2002 the interest rate on the
Notes shall be 8.91% per annum and the interest rate "7.91%" shall be deleted
each and every time it appears in the Agreement or the Notes and replaced with
"8.91%." The Company hereby agrees to execute and deliver to each Holder who
shall request the same, upon surrender to the Company of the outstanding Note
held by such Holder, a new Note in the same principal amount as the surrendered
Note, but having an interest rate of 8.91%. Until so exchanged, the interest
rate on all outstanding Notes shall be deemed to be 8.91%, notwithstanding any
other interest rate set out in such Note.

   

                            2.    Except as expressly provided herein (and
solely with respect to any applicable period referenced herein), the Agreement
shall remain in full force and effect and this Amendment and Waiver Agreement
shall not operate as a waiver of any right, power or remedy of any Holder, nor
constitute a waiver of any provision of the Agreement.

 

                            3.    In reliance upon the Company's representations
in Section 4 below, the Required Holders (a) waive any violations of Section 6B
of the Agreement occurring at the end of the fiscal quarter ended September 30,
2002, and (b) acknowledge and agree with the Company that any bank overdraft
obligations of the Company and its Consolidated Subsidiaries outstanding during
any period prior to (and including any period ended on) September 30, 2002,
shall be excluded from Total Borrowed Funds.

 

                            4.    In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and any inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $190,000,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            5.    As inducement for the waivers and amendments
set forth in Sections 3 and 4, the Company hereby represents and warrants that:

   

(a)       At the end of the fiscal quarter ended on September 30, 2002, Total
Borrowed Funds did not exceed 107.0% of Consolidated Net Worth.

     

(b)       After giving effect to this Amendment and Waiver Agreement, no Default
or Event of Default will have occurred or be continuing.

     

(c)       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

     

(d)       The execution, delivery and performance by the Company of this
Amendment and Waiver Agreement, are within the Company 's corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation of the Company or of any judgment,
injunction, order, decree, material agreement or other instrument binding upon
the Company or result in the creation or imposition of any Lien on any asset of
the Company or any of its Consolidated Subsidiaries.

     

(e)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment and Waiver Agreement.

     

(f)       This Amendment and Waiver Agreement has been duly executed and
delivered by the Company. This Amendment and Waiver Agreement is the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

     

(g)       There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a material adverse effect
on (x) the business, financial condition or results of operations of the Company
and its Consolidated Subsidiaries taken as a whole, (y) the rights and remedies
of the Holders under the Agreement or any Note or (z) the ability of the Company
to perform its obligations under the Agreement or any Note or (ii) purports to
affect the legality, validity or enforceability of this Amendment and Waiver
Agreement or the consummation of the transactions contemplated hereby.

   

                            6. In consideration for the waiver set forth in
Section 2, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.15%.

 

                            7. The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            8. This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            9. Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
(i) which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            10. This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

   

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                     

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

         

By: /s/ William C. Pappas                                

 

Name:  William C. Pappas

 

Title:  Vice President

       

Exhibit 10(i)(V)

EXECUTION COPY

 

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of September
30, 2002 to the Note Purchase Agreement dated as of August 18, 1997 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
7.59% Senior Notes due 2007 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendments to the Agreement:

   

              (a)  Paragraph 5 of the Agreement is amended by adding to the end
thereof a new subsection 5H to read as follows:

                            

 

           "5H.     Subsequent Amendment. The Company shall use best efforts to
deliver to the holders of the Notes a duly executed amendment to the Agreement
(in form and substance reasonably acceptable to the Required Holders and the
Company) on or before January 15, 2003, which amendment will include, without
limitation, limitations on the ability of the Company and its Consolidated
Subsidiaries (i) to make acquisitions or investments, (ii) to make capital
expenditures, (iii) to declare or pay dividends, and (iv) to repurchase shares
or other debt securities; provided that none of such limitations shall be more
restrictive than the corresponding provisions contained in the Company's (a)
Five-Year Credit Agreement with Citibank, N.A., as agent, and the other lenders
party thereto, dated as of June 27, 2000, as amended, supplemented and in effect
as of the date of such amendment to the Agreement and (b) 364-Day Credit
Agreement with Citibank, N.A., as agent, and the other lenders party thereto,
dated as of May 16, 2002, as amended, supplemented and in effect as of the date
of such amendment to the Agreement (together, the "Amended Citibank
Agreements"); and provided further that, so long as Standard & Poor's' and
Moody's Investors Service, Inc.'s ratings for the Company's long-term senior
unsecured debt are at least BBB- and Baa3, respectively (and, if such ratings
are BBB- and Baa3, respectively, they are not the subject of a credit watch with
negative outlook), such limitations shall, automatically and without further
action by the Company (except as set forth below) or the Holders, be amended to
reflect (x) any amendments or new provisions that make the terms of such
corresponding limitations in the Amended Citibank Agreements, or in any credit
agreement that replaces either or both of the Amended Citibank Agreements in its
or their entirety, less restrictive and (y) the elimination in whole or in part
of such limitations in the Amended Citibank Agreements or any such replacement
agreement. Any such automatic amendment to this Agreement shall be effective as
of the date of, and upon delivery by the Company to the Holders of an executed
copy of, any amendment or agreement referenced in clause (x) or (y) above."

     

              (b) Paragraph 6 of the Agreement is amended by adding to the end
thereof a new subsection 6F to read as follows:

     

           "6F.     Related Amendments. Until the date of delivery of the
amendment referred to in Paragraph 5H, the Company will not amend, modify or
change in any manner its (a) Five-Year Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of June 27, 2000 (as
amended, supplemented and in effect as of the date hereof, the "Five-Year
Citibank Agreement"), (b) 364-Day Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of May 16, 2002 (as
amended, supplemented and in effect as of the date hereof, the "364-Day Citibank
Agreement"), or (c) any other long-term Debt of the Company, in each case to
shorten the maturity or amortization thereof, or prepay any amounts under the
foregoing (other than (x) in connection with a refinancing thereof with Debt
having a maturity no sooner than the maturity of such refinanced Debt or (y)
prepayments pursuant to the terms of the Five-Year Citibank Agreement and the
364-Day Citibank Agreement )."

     

              (c)  From and after November 13, 2002 the interest rate on the
Notes shall be 8.59% per annum and the interest rate "7.59%" shall be deleted
each and every time it appears in the Agreement or the Notes and replaced with
"8.59%." The Company hereby agrees to execute and deliver to each Holder who
shall request the same, upon surrender to the Company of the outstanding Note
held by such Holder, a new Note in the same principal amount as the surrendered
Note, but having an interest rate of 8.59%. Until so exchanged, the interest
rate on all outstanding Notes shall be deemed to be 8.59%, notwithstanding any
other interest rate set out in such Note.

   

2.    Except as expressly provided herein (and solely with respect to any
applicable period referenced herein), the Agreement shall remain in full force
and effect and this Amendment and Waiver Agreement shall not operate as a waiver
of any right, power or remedy of any Holder, nor constitute a waiver of any
provision of the Agreement.

 

                            3.    In reliance upon the Company's representations
in Section 4 below, the Required Holders (a) waive any violations of Section 6B
of the Agreement occurring at the end of the fiscal quarter ended September 30,
2002, and (b) acknowledge and agree with the Company that any bank overdraft
obligations of the Company and its Consolidated Subsidiaries outstanding during
any period prior to (and including any period ended on) September 30, 2002,
shall be excluded from Total Borrowed Funds.

 

                            4.    In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and any inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $190,000,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            5.    As inducement for the waivers and amendments
set forth in Sections 3 and 4, the Company hereby represents and warrants that:

   

(a)       At the end of the fiscal quarter ended on September 30, 2002, Total
Borrowed Funds did not exceed 107.0% of Consolidated Net Worth.

     

(b)       After giving effect to this Amendment and Waiver Agreement, no Default
or Event of Default will have occurred or be continuing.

     

(c)       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

     

(d)       The execution, delivery and performance by the Company of this
Amendment and Waiver Agreement, are within the Company 's corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation of the Company or of any judgment,
injunction, order, decree, material agreement or other instrument binding upon
the Company or result in the creation or imposition of any Lien on any asset of
the Company or any of its Consolidated Subsidiaries.

     

(e)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment and Waiver Agreement.

     

(f)       This Amendment and Waiver Agreement has been duly executed and
delivered by the Company. This Amendment and Waiver Agreement is the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

     

(g)       There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a material adverse effect
on (x) the business, financial condition or results of operations of the Company
and its Consolidated Subsidiaries taken as a whole, (y) the rights and remedies
of the Holders under the Agreement or any Note or (z) the ability of the Company
to perform its obligations under the Agreement or any Note or (ii) purports to
affect the legality, validity or enforceability of this Amendment and Waiver
Agreement or the consummation of the transactions contemplated hereby.

   

                            6. In consideration for the waiver set forth in
Section 2, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.15%.

 

                            7. The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            8. This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            9. Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
(i) which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            10.  This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

   

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                     

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

         

By: /s/ William C. Pappas                                

 

Name:  William C. Pappas

 

Title:  Vice President

     



Exhibit 10(i)(W)

EXECUTION COPY

 

AMENDMENT AND WAIVER AGREEMENT

 

                            AMENDMENT AND WAIVER AGREEMENT dated as of September
30, 2002 to the Note Purchase Agreement dated as of January 21, 1999 between The
Interpublic Group of Companies, Inc. (the "Company") and The Prudential
Insurance Company of America, as amended (the "Agreement"). Capitalized terms
used but not defined herein are used with the meanings given to those terms in
the Agreement and the Notes (as defined below). The persons listed below as
Holders hold at least 66-2/3% of the aggregate outstanding principal amount of
6.55% Senior Notes due 2009 issued pursuant to the Agreement (the "Notes").

 

                            1.  The Company and the undersigned Holders hereby
agree to the following amendments to the Agreement:

   

              (a)  Paragraph 5 of the Agreement is amended by adding to the end
thereof a new subsection 5H to read as follows:

                            

 

           "5H.     Subsequent Amendment. The Company shall use best efforts to
deliver to the holders of the Notes a duly executed amendment to the Agreement
(in form and substance reasonably acceptable to the Required Holders and the
Company) on or before January 15, 2003, which amendment will include, without
limitation, limitations on the ability of the Company and its Consolidated
Subsidiaries (i) to make acquisitions or investments, (ii) to make capital
expenditures, (iii) to declare or pay dividends, and (iv) to repurchase shares
or other debt securities; provided that none of such limitations shall be more
restrictive than the corresponding provisions contained in the Company's (a)
Five-Year Credit Agreement with Citibank, N.A., as agent, and the other lenders
party thereto, dated as of June 27, 2000, as amended, supplemented and in effect
as of the date of such amendment to the Agreement and (b) 364-Day Credit
Agreement with Citibank, N.A., as agent, and the other lenders party thereto,
dated as of May 16, 2002, as amended, supplemented and in effect as of the date
of such amendment to the Agreement (together, the "Amended Citibank
Agreements"); and provided further that, so long as Standard & Poor's' and
Moody's Investors Service, Inc.'s ratings for the Company's long-term senior
unsecured debt are at least BBB- and Baa3, respectively (and, if such ratings
are BBB- and Baa3, respectively, they are not the subject of a credit watch with
negative outlook), such limitations shall, automatically and without further
action by the Company (except as set forth below) or the Holders, be amended to
reflect (x) any amendments or new provisions that make the terms of such
corresponding limitations in the Amended Citibank Agreements, or in any credit
agreement that replaces either or both of the Amended Citibank Agreements in its
or their entirety, less restrictive and (y) the elimination in whole or in part
of such limitations in the Amended Citibank Agreements or any such replacement
agreement. Any such automatic amendment to this Agreement shall be effective as
of the date of, and upon delivery by the Company to the Holders of an executed
copy of, any amendment or agreement referenced in clause (x) or (y) above."

     

              (b)  Paragraph 6 of the Agreement is amended by adding to the end
thereof a new subsection 6F to read as follows:

     

           "6F.    Related Amendments. Until the date of delivery of the
amendment referred to in Paragraph 5H, the Company will not amend, modify or
change in any manner its (a) Five-Year Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of June 27, 2000 (as
amended, supplemented and in effect as of the date hereof, the "Five-Year
Citibank Agreement"), (b) 364-Day Credit Agreement with Citibank, N.A., as
agent, and the other lenders party thereto, dated as of May 16, 2002 (as
amended, supplemented and in effect as of the date hereof, the "364-Day Citibank
Agreement"), or (c) any other long-term Debt of the Company, in each case to
shorten the maturity or amortization thereof, or prepay any amounts under the
foregoing (other than (x) in connection with a refinancing thereof with Debt
having a maturity no sooner than the maturity of such refinanced Debt or (y)
prepayments pursuant to the terms of the Five-Year Citibank Agreement and the
364-Day Citibank Agreement )."

     

              (c)  From and after November 13, 2002 the interest rate on the
Notes shall be 7.55% per annum and the interest rate "6.55%" shall be deleted
each and every time it appears in the Agreement or the Notes and replaced with
"7.55%." The Company hereby agrees to execute and deliver to each Holder who
shall request the same, upon surrender to the Company of the outstanding Note
held by such Holder, a new Note in the same principal amount as the surrendered
Note, but having an interest rate of 7.55%. Until so exchanged, the interest
rate on all outstanding Notes shall be deemed to be 7.55%, notwithstanding any
other interest rate set out in such Note.

   

                            2.    Except as expressly provided herein (and
solely with respect to any applicable period referenced herein), the Agreement
shall remain in full force and effect and this Amendment and Waiver Agreement
shall not operate as a waiver of any right, power or remedy of any Holder, nor
constitute a waiver of any provision of the Agreement.

 

                            3.    In reliance upon the Company's representations
in Section 4 below, the Required Holders (a) waive any violations of Section 6B
of the Agreement occurring at the end of the fiscal quarter ended September 30,
2002, and (b) acknowledge and agree with the Company that any bank overdraft
obligations of the Company and its Consolidated Subsidiaries outstanding during
any period prior to (and including any period ended on) September 30, 2002,
shall be excluded from Total Borrowed Funds.

 

                            4.    In reliance upon the Company's representations
in Section 4 below, the Required Holders waive any violations of Sections 5A,
5B(i) and 5(E) of the Agreement, and any inaccuracies in the representations and
warranties contained in Sections 8D and 8K of the Agreement, in each case solely
to the extent caused by the non-cash charges incurred by the Company in an
aggregate amount of no more than $190,000,000 with respect to the fiscal quarter
ended June 30, 2002 or prior periods on a cumulative basis; provided, however,
that with respect to Section 5E, such waiver is limited to those laws, rules and
regulations enacted for the primary purpose of regulating or governing audit
and/or financial reporting requirements for similarly-situated public companies;
and provided further that all of the foregoing waivers expressly exclude any
conduct, actions or omissions on the part of the Company, its affiliates, or any
of their respective officers, directors or employees in connection with the
matters contemplated hereby, that constitute fraud, willful misconduct or
criminal charges for which any such Person is indicted or otherwise prosecuted.

 

                            5.    As inducement for the waivers and amendments
set forth in Sections 3 and 4, the Company hereby represents and warrants that:

   

(a)       At the end of the fiscal quarter ended on September 30, 2002, Total
Borrowed Funds did not exceed 107.0% of Consolidated Net Worth.

     

(b)       After giving effect to this Amendment and Waiver Agreement, no Default
or Event of Default will have occurred or be continuing.

     

(c)       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

     

(d)       The execution, delivery and performance by the Company of this
Amendment and Waiver Agreement, are within the Company 's corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation of the Company or of any judgment,
injunction, order, decree, material agreement or other instrument binding upon
the Company or result in the creation or imposition of any Lien on any asset of
the Company or any of its Consolidated Subsidiaries.

     

(e)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment and Waiver Agreement.

     

(f)       This Amendment and Waiver Agreement has been duly executed and
delivered by the Company. This Amendment and Waiver Agreement is the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

     

(g)       There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a material adverse effect
on (x) the business, financial condition or results of operations of the Company
and its Consolidated Subsidiaries taken as a whole, (y) the rights and remedies
of the Holders under the Agreement or any Note or (z) the ability of the Company
to perform its obligations under the Agreement or any Note or (ii) purports to
affect the legality, validity or enforceability of this Amendment and Waiver
Agreement or the consummation of the transactions contemplated hereby.

   

                            6.  In consideration for the waiver set forth in
Section 2, the Company shall pay pro rata to the Holders a fee in an aggregate
amount equal to the product of (x) the aggregate outstanding principal amount of
the Notes and (y) 0.15%.

 

                            7.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment and Waiver
Agreement in accordance with the terms of Section 11B of the Agreement.

 

                            8.  This Amendment and Waiver Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law provisions.

 

                            9.  Each of the Holders agrees to keep confidential,
in accordance with Section 11H of the Agreement, all information disclosed by
the Company to the Holders in connection with this Amendment and Waiver
Agreement relating to the subject matter hereof (other than any such information
(i) which was publicly known or otherwise known to such Holder at the time of
disclosure, or (ii) which subsequently becomes publicly known through no act or
omission by such Holder).

 

                            10.  This Amendment and Waiver Agreement shall be
effective as of the date first above written and the Agreement shall be deemed
amended upon delivery to the Holders of a fully executed copy of this Amendment
and Waiver Agreement and the fee set forth in Section 5.

 

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment and Waiver Agreement to be
executed by its duly authorized representative as of the date and year first
above written.

   

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

     

By: /s/ Steven Berns                                     

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

     

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

         

By: /s/ William C. Pappas                                

 

Name:  William C. Pappas

 

Title:  Vice President

     

Exhibit 10(iii)(A)(i)

   

AGREEMENT

   

                            AGREEMENT

made as of July 11, 2002, by and between THE INTERPUBLIC GROUP OF COMPANIES,
INC. (the "Corporation") and C. KENT KROEBER ("Executive").  

W

I T N E S S E T H:  

                            WHEREAS

, Executive has been employed by the Corporation;  

                            WHEREAS

, the parties contemplate that Executive's employment with the Corporation as a
full-time employee may change and the parties wish to extend the relationship of
the parties thereafter in a modified arrangement; and  

                            WHEREAS

, the Corporation desires to enter into an agreement with Executive pursuant to
which Executive will serve the Corporation with reduced responsibilities;  

                            NOW, THEREFORE

, in consideration of the mutual promises herein set forth, the parties hereto
agree as follows:  

                            

1.              Term. Executive shall render certain services to the Corporation
for the period beginning on January 1, 2003, which is the date of change in
status from his full-time employment with the Corporation, and ending on
December 31, 2005, unless this Agreement is terminated before that date pursuant
to Paragraph 6 hereof. The period during which such services are to be provided
is referred to herein as the "term of reduced responsibilities".  

                            

2.              Retirement. January 1, 2006, which is the end of the term of
reduced responsibilities, shall be deemed to be Executive's formal retirement
date at which time Executive shall be entitled to his post-retirement
enhancements. Notwithstanding the establishment of January 1, 2006 as
Executive's formal date of retirement however, the Executive shall have the
option to request that vested ESBA payments to which he is otherwise entitled,
commence at such earlier date as he shall elect by written notice to the
Corporation. In addition, Executive may elect to collect amounts to which he is
entitled pursuant to the Corporation's Supplemental Retirement Plan and Deferred
Compensation Plan at any time on or after December 31, 2002.  

                            3.              Services. During the term of reduced
responsibilities, Executive will render certain services at the direction of the
Corporation and will provide such other services as are reasonably requested by
the Corporation.

 

                            4.              Compensation. The Corporation shall
compensate Executive for the services to be rendered by him during the term of
reduced responsibilities hereunder by paying him a salary at the annual rate of
Two Hundred Eighty-Six Thousand Dollars ($286,000) per year, or such other
amount as shall be agreed between the Corporation and the Executive. All such
amounts shall be payable in accordance with the Corporation's normal payroll
practices, and such withholding for taxes as may be required by law. Executive
will be maintained on all employee benefits and Executive allowances he
currently enjoys (auto, parking, Development Council, etc.) during the term of
reduced responsibilities and will be entitled to participation in the full
2002-2004 LTPIP, but no future LTPIP grants. Executive shall also be provided
with suitable office space and secretarial support.

 

                            5.              Confidential Information, Records
and Inventions.  Executive shall treat as confidential and keep secret the
affairs of the Corporation and its subsidiaries and affiliates and shall not at
any time during the term of consultancy or thereafter, without the consent of
the Corporation, divulge, furnish or make known or accessible to, or use for the
benefit of, anyone other than the Corporation any information of a confidential
nature relating in any way to the business of the Corporation or its
subsidiaries or affiliates or their clients and obtained by him in the course of
the consultancy hereunder.

 

                            6.               Termination.

   

              (a)             This Agreement may be terminated at any time by
the Corporation only for cause, as defined below by giving written notice to the
Executive. For purposes of this Agreement, "cause" shall be defined as:

   

              (i)             Misappropriation by Executive of funds or property
of the Corporation;

     

              (ii)             Fraud, dishonesty, gross negligence or willful
misconduct on the part of Executive in the performance of his duties as an
employee of the Corporation;

     

              (iii)            felony conviction of Executive related to the
performance of Executive's services to the Corporation; or





 

              (iv)            Executive's engaging, during the term of
employment or the term of reduced responsibilities, in activities which are
prohibited by state and/or federal laws prohibiting discrimination based on age,
sex, race, religion or national origin, or engaging in conduct which is
constituted as sexual harassment.

     

              (b)             This Agreement shall terminate upon Executive's
death.

   

                            7.               Assignment. This Agreement shall be
binding upon and enure to the benefit of the successors and assigns of the
Corporation. Neither this Agreement nor any rights hereunder shall be assignable
by Executive and any such purported assignment by him shall be void.

   

                            8.               Agreement Entire. This Agreement
constitutes the entire understanding between Corporation and Executive
concerning the provision of Executive's services to the Corporation and
supersedes any and all previous agreements concerning Executive's employment
with the Corporation. This Agreement may not be changed orally.

 

                            9.               Applicable Law. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York.

   

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC

         

By:  /s/ Nicholas J. Camera                              

 

      Name: Nicholas J. Camera

 

      Title: Senior Vice President

 

                General Counsel and Secretary

         

       /s/ C. Kent Kroeber                                  

 

           C. Kent Kroeber

         

Exhibit 10(iii)(A)(ii)

   

EXECUTIVE SPECIAL BENEFIT-INCOME REPLACEMENT AGREEMENT

   

                           AGREEMENT made as of July 11, 2002 by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic") and C. KENT KROEBER (hereinafter
referred to as "Executive").

 

W

I T N E S S E T H:  

                           WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

 

                           WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit-Income Replacement Agreement which shall be
supplementary to any employment agreement or arrangement which Executive now or
hereinafter may have with respect to Executive's employment by Interpublic or
any of its subsidiaries;

 

                           NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:

 

ARTICLE I

Income Replacement Payment

                           

                           1.01      Provided Executive maintains his employment
with the Corporation through December 31, 2005, the Corporation shall provide
Executive with the following benefits:

   

             (a)         Executive shall enter into an Agreement, effective
January 1, 2003, pursuant to which Executive shall render certain services to
the Corporation through January 1, 2006, "term of reduced responsibilities".
Upon expiration of that Agreement, which shall be the date of Executive's
retirement from the employ of the Corporation (which date is contemplated to be
January 1, 2006), the Corporation shall pay or cause to be paid, to Executive
Two Hundred and Eighty-Six Thousand Dollars ($286,000) per annum, in monthly
installments beginning with the 15th of the calendar month following Executive's
last day of employment and in equal monthly installments thereafter. Such
payments shall be made through December 31, 2017. If Executive should die after
January 1, 2006 but before all annual payments under this Section 1.01(a) are
made, such payments shall continue to be paid to Executive's estate in
accordance with the terms of this Section 1.01(a).

     

             (b)         If Executive shall die before or during the term of
reduced responsibilities, the Corporation shall pay or cause to be paid to such
beneficiary or beneficiaries as Executive shall have designated pursuant to
Section 1.02 (or in the absence of such designation, shall pay to the Executor
of the Will or the Administrator of the Estate of Executive) Two Hundred and
Eighty-Six Thousand Dollars ($286,000) per annum in monthly installments
beginning with the 15th of the calendar month following Executive's death, and
in equal monthly installments thereafter, in accordance with the terms of this
Agreement. Such payment shall be made from the date of Executive's death through
December 31, 2017.

     

             (c)         Notwithstanding the provisions of Sections 1.01(a) and
1.01(b), in the event of the Executive's death, the Executor of the Will, or its
Administrator of the Estate of the Executive can apply for a present value
payment of any unpaid portion of the payments to be made under this Agreement,
which the Corporation may grant, in its discretion. In such event, the present
value shall be based on an annual rate approved by the Board of Directors.

   

                           1.02      For purposes of this Agreement, Executive
may at any time designate a beneficiary or beneficiaries by filing with the
General Counsel and Secretary of Interpublic a Beneficiary Designation Form
provided by such officer. Executive may at any time, by filing a new Beneficiary
Designation Form, revoke or change any prior designation of beneficiary.

 

ARTICLE II

Assignment

 

                           2.01      This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally.

 

ARTICLE III

Contractual Nature of Obligation

 

                           3.01      The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement.

 

ARTICLE IV

General Provisions

 

                           4.01      It is understood that none of the payments
made in accordance with this Agreement shall be considered for purposes of
determining benefits under the Interpublic Pension Plan, nor shall such sums be
entitled to credits equivalent to interest under the Plan for Credits Equivalent
to Interest on Balances of Deferred Compensation Owing under Employment
Agreement adopted effective as of January 1, 1974 by Interpublic.

 

                           4.02      This Agreement shall be governed by and
construed in accordance with the Employee Retirement Income Security Act of
1974, as amended, and to the extent not preempted thereby, the laws of the State
of New York.

 

                           4.03      The Corporation shall have the right to
withhold from all payments made to Executive or his estate or beneficiary under
this Agreement all taxes which it shall reasonably determine shall be required.

 

                           4.04      This Agreement supercedes all prior
Executive Special Benefit -Income Replacement Agreements to which Executive and
the Corporation may be a party.

       

THE INTERPUBLIC GROUP OF COMPANIES,

 

INC.

         

By:       /s/ Nicholas J. Camera                           

 

      Name: Nicholas J. Camera

 

      Title: Senior Vice President

 

               General Counsel and Secretary

         

              /s/ C. Kent Kroeber                              

 

                   C. Kent Kroeber

                         

Exhibit 10(iii)(A)(iii)

                         

July 11, 2002

   

C. Kent Kroeber

The Interpublic Group of Companies, Inc.

1271 Avenue of the Americas

New York, New York 10020

 

Dear Kent:

 

                            Reference is made to the Executive Special
Benefit-Income Replacement Agreement ("IRA"), dated as of today's date between
the undersigned, The Interpublic Group of Companies, Inc. (the "Corporation")
and you. Reference is also made to certain Executive Special Benefit Agreements
between the Corporation and you dated July 1, 1987, June 1, 1994 and October 27,
1998, and the Supplemental Agreement made as of June 30, 2000 (collectively, the
"ESBA Agreements").

 

                            Pursuant to Sections 1.04 and 1.05 of the ESBA
Agreements, you are entitled to certain payments at designated ages. The parties
agree that, assuming your continued employment by the Corporation through
December 31, 2005, as an Executive with reduced responsibilities, payments under
the ESBA Agreements will commence on the same date and under the same conditions
that payments commence under the IRA unless you notify the Corporation that you
elect to have your ESBA payments commence earlier. All other terms and
conditions of the ESBA Agreement, will remain in full force and effect.

 

                            Kindly acknowledge your agreement with the foregoing
by signing and returning the enclosed copy of this letter to the undersigned.

 

                            

Very truly yours,

         

/s/ Nicholas J. Camera                       

 

     Nicholas J. Camera

       

Accepted and Agreed:

   

          /s/ C. Kent Kroeber          

              C. Kent Kroeber

                         

Exhibit 10(iii)(A)(iv)

       

As of April 1, 2002

   

Mr. Philippe Krakowsky

The Interpublic Group of Companies, Inc.

1271 Avenue of the Americas

New York, New York, 10020

 

Dear Mr. Krakowsky:

 

              This letter sets forth the terms and conditions under which The
Interpublic Group of Companies, Inc., or one or more of its subsidiaries, will
pay you Special Deferred Compensation in a lump-sum amount as of April 1, 2004.
Interpublic and its subsidiaries are referred to collectively in this letter as
the "Company".

 

              1.          Special Deferred Compensation. In addition to any
salary or other compensation which may be payable to you from time to time, the
Company will further compensate you by payment, in a one-time lump-sum amount
("Special Deferred Compensation") of One Hundred Forty Thousand Dollars
($140,000) as of April 1, 2004.

 

              2.          Vesting. Your right to receive accrued Special
Deferred Compensation shall vest on the earliest to occur of the following:

              

 

a.

On April 1, 2004; or the date of termination of employment, whichever occurs
first; or

       

b.

In the event of your death or permanent disability (as defined in the Long Term
Disability Plan of the Company) and provided that such death or disability
occurs prior to April 1, 2004, on the date of your death or the date on which
you become permanently disabled.

     

              3.          Interest. Credits equivalent to interest will be
earned on any Special Deferred Compensation ultimately payable to you in
accordance with the terms and conditions of the Plan for Credits Equivalent to
Interest on Balances of Deferred Compensation Owing under Employment Agreements
(the "Plan"), adopted effective January 1, 1974 by The Interpublic Group of
Companies, Inc. A copy of the Plan is attached to this letter. You acknowledge
that the Company has the right to discontinue further credits equivalent to
interest in accordance with the terms and conditions of the Plan.

 

              4.          Payment of Vested Special Deferred Compensation.
Vested Special Deferred Compensation will be paid to you in a single lump-sum
amount, with interest accrued through the date of the lump-sum payment, at your
option and with the consent of the Company.

 

              5.          Death or Permanent Disability. If you die while
employed by the Company or while receiving payment in accordance with the
provisions hereof, any amount vested in accordance with the provisions hereof,
less any amounts previously paid to you, shall be paid to the Executor of your
Will or the Administrator of your Estate. If you become permanently disabled (as
defined in the Long Term Disability Plan of the Company) while employed by the
Company or while receiving payment in accordance with the provisions hereof, any
amount vested in accordance with the provisions hereof, less any amounts
previously paid to you, shall be paid to you in the month following the month in
which you become permanently disabled.

 

              6.          Supplementary Nature of this Letter. Nothing in this
letter shall obligate you to remain in the employ of the Company or obligate the
Company to retain you in its employ. If you now have or hereafter have an
Employment Agreement covering your employment by the Company, this letter shall
be supplementary to such Employment Agreement.

 

              7.          Interpublic Pension Plan. It is understood that none
of the payments made in accordance with this letter shall be considered for
purposes of determining your benefits under the Interpublic Retirement Account
Plan.

 

              8.          Taxes. There shall be deduced from all amounts paid
under this Agreement any taxes that the Company reasonably determines are
requested to be withheld by any government or government agency. You or your
representative shall bear any and all taxes imposed on amounts paid under this
Agreement irrespective of whether withholding is requires.

 

              9.          Governing Law. This agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

                           Will you please indicate your agreement to the
foregoing by signing the enclosed copy of this letter.

     

Very truly yours,

     

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

     

By:           /s/ C. Kent Kroeber           

 

          Name: C. Kent Kroeber

 

          Title:

               

AGREED:

             

/s/ Philippe Krakowsky                 

 

    Philippe Krakowsky

             

Signed as of July 1, 2002

                                         

Exhibit 10(iii)(A)(v)

 

EXECUTIVE SPECIAL BENEFIT AGREEMENT

 

                            AGREEMENT made as of February 1, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and PHILIPPE KRAKOWSKY
(hereinafter referred to as "Executive").

 

W

I T N E S S E T H:  

                            WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

 

                            WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

 

                            NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:

 

ARTICLE I

Death and Special Retirement Benefits

 

                            1.01      For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

 

                            1.02      The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement and Executive's satisfactory completion
of a physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by Fifty Thousand Dollars ($50,000) if Executive
is in the employ of the Corporation at that time.

 

                            1.03      If, during the Accrual Term or thereafter
during a period of employment by the Corporation which is continuous from the
date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Two Hundred Forty-Five
Thousand Dollars ($245,000) per annum for fifteen (15) years in monthly
installments beginning with the 15th of the calendar month following Executive's
death, and in equal monthly installments thereafter.

 

                            1.04      If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Two Hundred Forty-Five Thousand Dollars ($245,000) per annum for
fifteen (15) years in monthly installments beginning with the 15th of the
calendar month following Executive's last day of employment, and in equal
monthly installments thereafter.

 

                            1.05      If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-fifth birthday but prior to Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the 15th of the calendar
month following Executive's last day of employment, such payments to be made in
equal monthly installments:

   

Last Day of Employment

Annual Rate

On or after 55th birthday but prior to 56th birthday

$171,500

On or after 56th birthday but prior to 57th birthday

$186,200

On or after 57th birthday but prior to 58th birthday

$200,900

On or after 58th birthday but prior to 59th birthday

$215,600

On or after 59th birthday but prior to 60th birthday

$230,300

                            

                            1.06      If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will of the Administrator of the Estate of Executive.

 

                            1.07      For purposes of Sections 1.03 and 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

 

                            1.08      If Executive shall die while in the employ
of the Corporation, no sum shall be payable pursuant to Sections 1.04, 1.05,
1.06, 2.01, 2.02 or 2.03.

 

                            1.09      In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

 

                            1.10      It is expressly agreed that Interpublic or
its assignee (other than Executive) shall at all times be the sole and complete
owner and beneficiary of the life insurance policy referred to in Sections 1.02
and 1.09, shall have the unrestricted right to use all amounts and exercise all
options and privileges thereunder without the knowledge or consent of Executive
or Executive's designated beneficiary or any other person and that neither
Executive nor Executive's designated beneficiary nor any other person shall have
any right, title or interest, legal or equitable, whatsoever in or to such
policy.

 

ARTICLE II

Alternative Deferred Compensation

 

                            2.01      If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's fifty-fifth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Fifty Thousand Dollars ($50,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation with a maximum payment of Fifty Thousand Dollars ($50,000) per
annum. Such payment shall be conditional upon Executive's compliance with all
the terms and conditions of this Agreement.

 

                           2.02      The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the commencement date of
such payments, up to a maximum of ninety six (96) months. 

 

                            2.03      If Executive dies while receiving payments
in accordance with the provisions of Section 2.02, any installments payable in
accordance with the provisions of Section 2.02 less any amounts previously paid
Executive in accordance therewith, shall be paid to the Executor of the Will or
the Administrator of the Estate of Executive.

 

                            2.04      It is understood that none of the payments
made in accordance with this Agreement shall be considered for purposes of
determining benefits under the Interpublic Pension Plan, nor shall such sums be
entitled to credits equivalent to interest under the Plan for Credits Equivalent
to Interest on Balances of Deferred Compensation Owing under Employment
Agreements adopted effective as of January 1, 1974 by Interpublic.

 

ARTICLE III

Non-solicitation of Clients or Employees

                            

 

                            3.01      Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
months either (a) solicit any employee of the Corporation to leave such employ
to enter the employ of Executive or of any corporation or enterprise with which
Executive is then associated or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the advertising, public
relations, sales promotion or market research business of any advertiser which
is a client of the Corporation at the time of such termination.

 

ARTICLE IV

Assignment

                            

                            4.01      This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.

 

ARTICLE V

Contractual Nature of Obligation

 

                            5.01      The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.

 

ARTICLE VI

Applicable Law

 

                            6.01      This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

                            

THE INTERPUBLIC GROUP

 

OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                       

 

                 C. Kent Kroeber

         

            /s/ Philippe Krakowsky                  

 

                 Philippe Krakowsky

       

Signed as of 8/21/02

                 



Exhibit 10(iii)(A)(vi)

 

EXECUTIVE SEVERANCE AGREEMENT

 

                            This AGREEMENT ("Agreement") dated September 13,
2002, by and between The Interpublic Group of Companies, Inc. ("Interpublic"), a
Delaware corporation (Interpublic and its subsidiaries being referred to herein
collectively as the "Company"), and Philippe Krakowsky (the "Executive").

   

W I T N E S S E T H

   

                            WHEREAS, the Company recognizes the valuable
services that the Executive has rendered thereto and desires to be assured that
the Executive will continue to attend to the business and affairs of the Company
without regard to any potential or actual change of control of Interpublic;

 

                            WHEREAS, the Executive is willing to continue to
serve the Company but desires assurance that he will not be materially
disadvantaged by a change of control of Interpublic; and

 

                            WHEREAS, the Company is willing to accord such
assurance provided that, should the Executive's employment be terminated
consequent to a change of control, he will not for a period thereafter engage in
certain activities that could be detrimental to the Company;

 

                            NOW, THEREFORE, in consideration of the Executive's
continued service to the Company and the mutual agreements herein contained,
Interpublic and the Executive hereby agree as follows:

 

ARTICLE I

RIGHT TO PAYMENTS

 

                            Section 1.1.  Triggering Events.  If Interpublic
undergoes a Change of Control, the Company shall make payments to the Executive
as provided in article II of this Agreement. If, within two years following a
Change of Control, either (a) the Company terminates the Executive other than by
means of a termination for Cause or for death or (b) the Executive resigns for a
Good Reason (either of which events shall constitute a "Qualifying
Termination"), the Company shall make payments to the Executive as provided in
article III hereof.

 

                            Section 1.2.  Change of Control.  A Change of
Control of Interpublic shall be deemed to have occurred if (a) any person
(within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the "1934 Act")), other than Interpublic or any of its
majority-controlled subsidiaries, becomes the beneficial owner (within the
meaning of Rule 13d-3 under the 1934 Act) of 30 percent or more of the combined
voting power of Interpublic's then outstanding voting securities; (b) a tender
offer or exchange offer (other than an offer by Interpublic or a
majority-controlled subsidiary), pursuant to which 30 percent or more of the
combined voting power of Interpublic's then outstanding voting securities was
purchased, expires; (c) the stockholders of Interpublic approve an agreement to
merge or consolidate with another corporation (other than a majority-controlled
subsidiary of Interpublic) unless Interpublic's shareholders immediately before
the merger or consolidation are to own more than 70 percent of the combined
voting power of the resulting entity's voting securities; (d) Interpublic's
stockholders approve an agreement (including, without limitation, a plan of
liquidation) to sell or otherwise dispose of all or substantially all of the
business or assets of Interpublic; or (e) during any period of two consecutive
years, individuals who, at the beginning of such period, constituted the Board
of Directors of Interpublic cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by
Interpublic's stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period. However, no Change of Control shall be deemed to have
occurred by reason of any transaction in which the Executive, or a group of
persons or entities with which the Executive acts in concert, acquires, directly
or indirectly, more than 30 percent of the common stock or the business or
assets of Interpublic.

 

                            Section 1.3.  Termination for Cause.  Interpublic
shall have Cause to terminate the Executive for purposes of Section 1.1 of this
Agreement only if, following the Change of Control, the Executive (a) engages in
conduct that constitutes a felony under the laws of the United States or a state
or country in which he works or resides and that results or was intended to
result, directly or indirectly, in the personal enrichment of the Executive at
the Company's expense; (b) refuses (except by reason of incapacity due to
illness or injury) to make a good faith effort to substantially perform his
duties with the Company on a full-time basis and continues such refusal for 15
days following receipt of notice from the Company that his effort is deficient;
or (c) deliberately and materially breaches any agreement between himself and
the Company and fails to remedy that breach within 30 days following
notification thereof by the Company. If the Company has Cause to terminate the
Executive, it may in fact terminate him for Cause for purposes of section 1.1
hereof if (a) it notifies the Executive of such Cause, (b) it gives him
reasonable opportunity to appear before a majority of Interpublic's Board of
Directors to respond to the notice of Cause and (c) a majority of the Board of
Directors subsequently votes to terminate him.

 

                            Section 1.4.  Resignation for Good Reason.  The
Executive shall have a Good Reason for resigning only if (a) the Company fails
to elect the Executive to, or removes him from, any office of the Company,
including without limitation membership on any Board of Directors, that the
Executive held immediately prior to the Change of Control; (b) the Company
reduces the Executive's rate of regular cash and fully vested deferred base
compensation ("Regular Compensation") from that which he earned immediately
prior to the Change of Control or fails to increase it within 12 months
following the Change of Control by (in addition to any increase pursuant to
section 2.2 hereof) at least the average of the rates of increase in his Regular
Compensation during the four consecutive 12-month periods immediately prior to
the Change of Control (or, if fewer, the number of 12-month periods immediately
prior to the Change of Control during which the Executive was continuously
employed by the Company); (c) the Company fails to provide the Executive with
fringe benefits and/or bonus plans, such as stock option, stock purchase,
restricted stock, life insurance, health, accident, disability, incentive,
bonus, pension and profit sharing plans ("Benefit or Bonus Plans"), that, in the
aggregate, (except insofar as the Executive has waived his rights thereunder
pursuant to article II hereof) are as valuable to him as those that he enjoyed
immediately prior to the Change of Control; (d) the Company fails to provide the
Executive with an annual number of paid vacation days at least equal to that to
which he was entitled immediately prior to the Change of Control; (e) the
Company breaches any agreement between it and the Executive (including this
Agreement); (f) without limitation of the foregoing clause (e), the Company
fails to obtain the express assumption of this Agreement by any successor of the
Company as provided in section 6.3 hereof; (g) the Company attempts to terminate
the Executive for Cause without complying with the provisions of section 1.3
hereof; (h) the Company requires the Executive, without his express written
consent, to be based in an office outside of the office in which Executive is
based on the date hereof or to travel substantially more extensively than he did
prior to the Change of Control; or (i) the Executive determines in good faith
that the Company has, without his consent, effected a significant change in his
status within, or the nature or scope of his duties or responsibilities with,
the Company that obtained immediately prior to the Change of Control (including
but not limited to, subjecting the Executive's activities and exercise of
authority to greater immediate supervision than existed prior to the Change of
Control); provided, however, that no event designated in clauses (a) through (i)
of this sentence shall constitute a Good Reason unless the Executive notifies
Interpublic that the Company has committed an action or inaction specified in
clauses (a) through (i) (a "Covered Action") and the Company does not cure such
Covered Action within 30 days after such notice, at which time such Good Reason
shall be deemed to have arisen. Notwithstanding the immediately preceding
sentence, no action by the Company shall give rise to a Good Reason if it
results from the Executive's termination for Cause or death or from the
Executive's resignation for other than a Good Reason, and no action by the
Company specified in clauses (a) through (i) of the preceding sentence shall
give rise to a Good Reason if it results from the Executive's Disability. If the
Executive has a Good Reason to resign, he may in fact resign for a Good Reason
for purposes of section 1.1 of this Agreement by, within 30 days after the Good
Reason arises, giving Interpublic a minimum of 30 and a maximum of 90 days
advance notice of the date of his resignation.

 

                            Section 1.5.  Disability.  For all purposes of this
Agreement, the term "Disability" shall have the same meaning as that term has in
the Interpublic Long-Term Disability Plan.

 

ARTICLE II

PAYMENTS UPON A CHANGE OF CONTROL

 

                            Section 2.1.  Elections by the Executive.  If the
Executive so elects prior to a Change of Control, the Company shall pay him,
within 30 days following the Change of Control, cash amounts in respect of
certain Benefit or Bonus Plans or deferred compensation arrangements designated
in sections 2.2 through 2.4 hereof ("Plan Amounts"). The Executive may make an
election with respect to the Benefit or Bonus Plans or deferred compensation
arrangements covered under any one or more of sections 2.2 through 2.4, but an
election with respect to any such section shall apply to all Plan Amounts that
are specified therein. Each election shall be made by notice to Interpublic on a
form satisfactory to Interpublic and, once made, may be revoked by such notice
on such form at any time prior to a Change of Control. If the Executive elects
to receive payments under a section of this article II, he shall, upon receipt
of such payments, execute a waiver, on a form satisfactory to Interpublic, of
such rights as are indicated in that section. If the Executive does not make an
election under this article with respect to a Benefit or Bonus Plan or deferred
compensation arrangement, his rights to receive payments in respect thereof
shall be governed by the Plan or arrangement itself.

 

                            Section 2.2.  ESBA.  The Plan Amount in respect of
all Executive Special Benefit Agreements ("ESBA's") between the Executive and
Interpublic shall consist of an amount equal to the present discounted values,
using the Discount Rate designated in section 5.8 hereof as of the date of the
Change of Control, of all payments that the Executive would have been entitled
to receive under the ESBA's if he had terminated employment with the Company on
the day immediately prior to the Change of Control. Upon receipt of the Plan
Amount in respect of the ESBA's, the Executive shall waive any rights that he
may have to payments under the ESBA's. If the Executive makes an election
pursuant to, and executes the waiver required under, this section 2.2, his
Regular Compensation shall be increased as of the date of the Change of Control
at an annual rate equal to the sum of the annual rates of deferred compensation
in lieu of which benefits are provided the Executive under any ESBA the Accrual
Term for which (as defined in the ESBA) includes the date of the Change of
Control.

 

                            Section 2.3.  MICP.  The Plan Amount in respect of
the Company's Management Incentive Compensation Plans ("MICP") and/or the 2002
Performance Incentive Plan ("2002 PIP") shall consist of an amount equal to the
sum of all amounts awarded to the Executive under, but deferred pursuant to, the
MICP and/or the 2002 PIP as of the date of the Change of Control and all amounts
equivalent to interest creditable thereon up to the date that the Plan Amount is
paid. Upon receipt of that Plan Amount, the Executive shall waive his rights to
receive any amounts under the MICP and/or the 2002 PIP that were deferred prior
to the Change of Control and any interest equivalents thereon.

 

                            Section 2.4.  Deferred Compensation.  The Plan
Amount in respect of deferred compensation (other than amounts referred to in
other sections of this article II) shall be an amount equal to all compensation
from the Company that the Executive has earned and agreed to defer (other than
through the Interpublic Savings Plan pursuant to Section 401(k) of the Internal
Revenue Code (the "Code")) but has not received as of the date of the Change of
Control, together with all amounts equivalent to interest creditable thereon
through the date that the Plan Amount is paid. Upon receipt of this Plan Amount,
the Executive shall waive his rights to receive any deferred compensation that
he earned prior to the date of the Change of Control and any interest
equivalents thereon.

 

                            Section 2.5.  Stock Incentive Plans.  The effect of
a Change of Control on the rights of the Executive with respect to options and
restricted shares awarded to him under the Interpublic 1986 Stock Incentive
Plan, the 1996 Stock Incentive Plan, the 1997 Performance Incentive Plan and the
2002 Performance Incentive Plan, shall be governed by those Plans and not by
this Agreement.

 

ARTICLE III

PAYMENTS UPON QUALIFYING TERMINATION

 

                            Section 3.1.  Basic Severance Payment.  In the event
that the Executive is subjected to a Qualifying Termination within two years
after a Change of Control, the Company shall pay the Executive within 30 days
after the effective date of his Qualifying Termination (his "Termination Date")
a cash amount equal to his Base Amount times the number designated in Section
5.9 of this Agreement (the "Designated Number"). The Executive's Base Amount
shall equal the average of the Executive's Includable Compensation for the two
whole calendar years immediately preceding the date of the Change of Control
(or, if the Executive was employed by the Company for only one of those years,
his Includable Compensation for that year). The Executive's Includable
Compensation for a calendar year shall consist of (a) the compensation reported
by the Company on the Form W-2 that it filed with the Internal Revenue Service
for that year in respect of the Executive or which would have been reported on
such form but for the fact that Executive's services were performed outside of
the United States, plus (b) any compensation payable to the Executive during
that year the receipt of which was deferred at the Executive's election or by
employment agreement to a subsequent year, minus (c) any amounts included on the
Form W-2 (or which would have been included if Executive had been employed in
the United States) that represented either (i) amounts in respect of a stock
option or restricted stock plan of the Company or (ii) payments during the year
of amounts payable in prior years but deferred at the Executive's election or by
employment agreement to a subsequent year. The compensation referred to in
clause (b) of the immediately preceding sentence shall include, without
limitation, amounts initially payable to the Executive under the MICP or a
Long-Term Performance Incentive Plan or the 2002 PIP in that year but deferred
to a subsequent year, the amount of deferred compensation for the year in lieu
of which benefits are provided the Executive under an ESBA and amounts of
Regular Compensation earned by the Executive during the year but deferred to a
subsequent year (including amounts deferred under Interpublic Savings Plan
pursuant to Section 401(k) of the Code); clause (c) of such sentence shall
include, without limitation, all amounts equivalent to interest paid in respect
of deferred amounts and all amounts of Regular Compensation paid during the year
but earned in a prior year and deferred.

 

                            Section 3.2.  MICP Supplement.  The Company shall
also pay the Executive within 30 days after his Termination Date a cash amount
equal to (a) in the event that the Executive received an award under the MICP
(or the Incentive Award program applicable outside the United States) or the
2002 PIP ("Incentive Award") in respect of the year immediately prior to the
year that includes the Termination Date (the latter year constituting the
"Termination Year"), the amount of that award multiplied by the fraction of the
Termination Year preceding the Termination Date or (b) in the event that the
Executive did not receive an MICP award (or an Incentive Award) in respect of
the year immediately prior to the Termination Year, the amount of the MICP award
(or Incentive Award) that Executive received in respect of the second year
immediately prior to the Termination Year multiplied by one plus the fraction of
the Termination Year preceding the Termination Date.

 

ARTICLE IV

TAX MATTERS

 

                            Section 4.1.  Withholding.  The Company may withhold
from any amounts payable to the Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation, but, if the Executive has
made the election provided in section 4.2 hereof, the Company shall not withhold
amounts in respect of the excise tax imposed by Section 4999 of the Code or its
successor.

 

                            Section 4.2.  Disclaimer.  If the Executive so
agrees prior to a Change of Control by notice to the Company in form
satisfactory to the Company, the amounts payable to the Executive under this
Agreement but not yet paid thereto shall be reduced to the largest amounts in
the aggregate that the Executive could receive, in conjunction with any other
payments received or to be received by him from any source, without any part of
such amounts being subject to the excise tax imposed by Section 4999 of the Code
or its successor. The amount of such reductions and their allocation among
amounts otherwise payable to the Executive shall be determined either by the
Company or by the Executive in consultation with counsel chosen (and
compensated) by him, whichever is designated by the Executive in the aforesaid
notice to the Company (the "Determining Party"). If, subsequent to the payment
to the Executive of amounts reduced pursuant to this section 4.2, the
Determining Party should reasonably determine, or the Internal Revenue Service
should assert against the party other than the Determining Party, that the
amount of such reductions was insufficient to avoid the excise tax under Section
4999 (or the denial of a deduction under Section 280G of the Code or its
successor), the amount by which such reductions were insufficient shall, upon
notice to the other party, be deemed a loan from the Company to the Executive
that the Executive shall repay to the Company within one year of such reasonable
determination or assertion, together with interest thereon at the applicable
federal rate provided in section 7872 of the Code or its successor. However,
such amount shall not be deemed a loan if and to the extent that repayment
thereof would not eliminate the Executive's liability for any Section 4999
excise tax.

 

ARTICLE V

COLLATERAL MATTERS

 

                            Section 5.l.  Nature of Payments.  All payments to
the Executive under this Agreement shall be considered either payments in
consideration of his continued service to the Company, severance payments in
consideration of his past services thereto or payments in consideration of the
covenant contained in section 5.l0 hereof. No payment hereunder shall be
regarded as a penalty to the Company.

 

                            Section 5.2.  Legal Expenses.  The Company shall pay
all legal fees and expenses that the Executive may incur as a result of the
Company's contesting the validity, the enforceability or the Executive's
interpretation of, or determinations under, this Agreement. Without limitation
of the foregoing, Interpublic shall, prior to the earlier of (a) 30 days after
notice from the Executive to Interpublic so requesting or (b) the occurrence of
a Change of Control, provide the Executive with an irrevocable letter of credit
in the amount of $100,000 from a bank satisfactory to the Executive against
which the Executive may draw to pay legal fees and expenses in connection with
any attempt to enforce any of his rights under this Agreement. Said letter of
credit shall not expire before 10 years following the date of this Agreement.

 

                            Section 5.3.  Mitigation.  The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
either by seeking other employment or otherwise. The amount of any payment
provided for herein shall not be reduced by any remuneration that the Executive
may earn from employment with another employer or otherwise following his
Termination Date.

 

                            Section 5.4.  Setoff for Debts.  The Company may
reduce the amount of any payment due the Executive under article III of this
Agreement by the amount of any debt owed by the Executive to the Company that is
embodied in a written instrument, that is due to be repaid as of the due date of
the payment under this Agreement and that the Company has not already recovered
by setoff or otherwise.

 

                            Section 5.5.  Coordination with Employment
Contract.  Payments to the Executive under article III of this Agreement shall
be in lieu of any payments for breach of any employment contract between the
Executive and the Company to which the Executive may be entitled by reason of a
Qualifying Termination, and, before making the payments to the Executive
provided under article III hereof, the Company may require the Executive to
execute a waiver of any rights that he may have to recover payments in respect
of a breach of such contract as a result of a Qualifying Termination. If the
Executive has a Good Reason to resign and does so by providing the notice
specified in the last sentence of section l.4 of this Agreement, he shall be
deemed to have satisfied any notice requirement for resignation, and any service
requirement following such notice, under any employment contract between the
Executive and the Company.

 

                            Section 5.6.  Benefit of Bonus Plans.  Except as
otherwise provided in this Agreement or required by law, the Company shall not
be compelled to include the Executive in any of its Benefit or Bonus Plans
following the Executive's Termination Date, and the Company may require the
Executive, as a condition to receiving the payments provided under article III
hereof, to execute a waiver of any such rights. However, said waiver shall not
affect any rights that the Executive may have in respect of his participation in
any Benefit or Bonus Plan prior to his Termination Date.

 

                            Section 5.7.  Funding.  Except as provided in
section 5.2 of this Agreement, the Company shall not be required to set aside
any amounts that may be necessary to satisfy its obligations hereunder. The
Company's potential obligations to make payments to the Executive under this
Agreement are solely contractual ones, and the Executive shall have no rights in
respect of such payments except as a general and unsecured creditor of the
Company.

 

                            Section 5.8.  Discount Rate.  For purposes of this
Agreement, the term "Discount Rate" shall mean the applicable Federal short-term
rate determined under Section 1274(d) of the Code or its successor. If such rate
is no longer determined, the Discount Rate shall be the yield on 2-year Treasury
notes for the most recent period reported in the most recent issue of the
Federal Reserve Bulletin or its successor, or, if such rate is no longer
reported therein, such measure of the yield on 2-year Treasury notes as the
Company may reasonably determine.

 

                            Section 5.9.  Designated Number.  For purposes of
this Agreement, the Designated Number shall be two (2.0).

 

                            Section 5.10.  Covenant of Executive.  In the event
that the Executive undergoes a Qualifying Termination that entitles him to any
payment under article III of this Agreement, he shall not, for 18 months
following his Termination Date, either (a) solicit any employee of Interpublic
or a majority-controlled subsidiary thereof to leave such employ and enter into
the employ of the Executive or any person or entity with which the Executive is
associated or (b) solicit or handle on his own behalf or on behalf of any person
or entity with which he is associated the advertising, public relations, sales
promotion or market research business of any advertiser that is a client of
Interpublic or a majority-controlled subsidiary thereof as of the Termination
Date. Without limitation of any other remedies that the Company may pursue, the
Company may enforce its rights under this section 5.l0 by means of injunction.
This section shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.

 

ARTICLE VI

GENERAL PROVISIONS

 

                            Section 6.l.  Term of Agreement.  This Agreement
shall terminate upon the earliest of (a) the expiration of five years from the
date of this Agreement if no Change of Control has occurred during that period;
(b) the termination of the Executive's employment with the Company for any
reason prior to a Change of Control; (c) the Company's termination of the
Executive's employment for Cause or death, the Executive's compulsory retirement
within the provisions of 29 U.S.C. Section 631(c) (or, if Executive is not a
citizen or resident of the United States, compulsory retirement under any
applicable procedure of the Company in effect immediately prior to the change of
control) or the Executive's resignation for other than Good Reason, following a
Change of Control and the Company's and the Executive's fulfillment of all of
their obligations under this Agreement; and (d) the expiration following a
Change of Control of the Designated Number plus three years and the fulfillment
by the Company and the Executive of all of their obligations hereunder.

 

                            Section 6.2.  Governing Law.  Except as otherwise
expressly provided herein, this Agreement and the rights and obligations
hereunder shall be construed and enforced in accordance with the laws of the
State of New York.

 

                            Section 6.3.  Successors to the Company.  This
Agreement shall inure to the benefit of Interpublic and its subsidiaries and
shall be binding upon and enforceable by Interpublic and any successor thereto,
including, without limitation, any corporation or corporations acquiring
directly or indirectly all or substantially all of the business or assets of
Interpublic whether by merger, consolidation, sale or otherwise, but shall not
otherwise be assignable by Interpublic. Without limitation of the foregoing
sentence, Interpublic shall require any successor (whether direct or indirect,
by merger, consolidation, sale or otherwise) to all or substantially all of the
business or assets of Interpublic, by agreement in form satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent as Interpublic
would have been required to perform it if no such succession had taken place. As
used in this agreement, "Interpublic" shall mean Interpublic as heretofore
defined and any successor to all or substantially all of its business or assets
that executes and delivers the agreement provided for in this section 6.3 or
that becomes bound by this Agreement either pursuant to this Agreement or by
operation of law.

 

                            Section 6.4.  Successor to the Executive.  This
Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the Executive and his personal and legal representatives,
executors, administrators, heirs, distributees, legatees and, subject to section
6.5 hereof, his designees ("Successors"). If the Executive should die while
amounts are or may be payable to him under this Agreement, references hereunder
to the "Executive" shall, where appropriate, be deemed to refer to his
Successors.

 

                            Section 6.5.  Nonalienability.  No right of or
amount payable to the Executive under this Agreement shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
hypothecation, encumbrance, charge, execution, attachment, levy or similar
process or (except as provided in section 5.4 hereof) to setoff against any
obligation or to assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall be void. However, this section 6.5 shall not prohibit the
Executive from designating one or more persons, on a form satisfactory to the
Company, to receive amounts payable to him under this Agreement in the event
that he should die before receiving them.

 

                            Section 6.6.  Notices.  All notices provided for in
this Agreement shall be in writing. Notices to Interpublic shall be deemed given
when personally delivered or sent by certified or registered mail or overnight
delivery service to The Interpublic Group of Companies, Inc., l27l Avenue of the
Americas, New York, New York l0020, attention: Corporate Secretary. Notices to
the Executive shall be deemed given when personally delivered or sent by
certified or registered mail or overnight delivery service to the last address
for the Executive shown on the records of the Company. Either Interpublic or the
Executive may, by notice to the other, designate an address other than the
foregoing for the receipt of subsequent notices.

 

                            Section 6.7.  Amendment.  No amendment of this
Agreement shall be effective unless in writing and signed by both the Company
and the Executive.

 

                            Section 6.8.  Waivers.  No waiver of any provision
of this Agreement shall be valid unless approved in writing by the party giving
such waiver. No waiver of a breach under any provision of this Agreement shall
be deemed to be a waiver of such provision or any other provision of this
Agreement or any subsequent breach. No failure on the part of either the Company
or the Executive to exercise, and no delay in exercising, any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.

 

                            Section 6.9.  Severability.  If any provision of
this Agreement shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or part thereof, each of which shall remain in full force and effect.

 

                            Section 6.l0.  Captions.  The captions to the
respective articles and sections of this Agreement are intended for convenience
of reference only and have no substantive significance.

 

                            Section 6.ll.  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute a single instrument.

 

                            IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first above written.

   

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By        /s/ C. Kent Kroeber                                   

 

                 C. Kent Kroeber

         

            /s/ Philippe Krakowsky

 

                 Philippe Krakowsky